                                   Case:20-03157-jtg                  Doc #:6 Filed: 10/11/2020                       Page 1 of 16




 Fill in this information to identify the case:

 Debtor name         Krieger Craftsmen, Inc.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF MICHIGAN

 Case number (if known)
                                                                                                                                        Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                       04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

       None.
       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                    Operating a business                              $1,708,568.27
       From 1/01/2020 to Filing Date
                                                                                                Other


       For prior year:                                                                          Operating a business                              $3,880,533.95
       From 1/01/2019 to 12/31/2019
                                                                                                Other


       For year before that:                                                                    Operating a business                              $4,090,541.00
       From 1/01/2018 to 12/31/2018
                                                                                                Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

       None.
                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

       None.
       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case:20-03157-jtg                  Doc #:6 Filed: 10/11/2020                       Page 2 of 16
 Debtor       Krieger Craftsmen, Inc.                                                                   Case number (if known)



       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.1.
               See Attached Account Payable Ledger                                                                 $0.00          Secured debt
                                                                                                                                  Unsecured loan repayments
                                                                                                                                  Suppliers or vendors
                                                                                                                                  Services
                                                                                                                                  Other  All payments made
                                                                                                                                 within the past 90 days


4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

       None.
       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.1.    Timothy J. Krieger                                          Within the                      $139,783.67           Wages
               1258 E. Two Pond Road                                       past year
               Luther, MI 49656
               Sole Shareholder and Director

       4.2.    Jennifer Krieger                                            Within the                       $24,000.00           *Approximately $24,000 paid in
               1258 E. Two Pond Road                                       past year                                             wages
               Luther, MI 49656
               Wife to Shareholder/Director

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

       None
       Creditor's name and address                              Describe of the Property                                       Date                Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

       None
       Creditor's name and address                              Description of the action creditor took                        Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

       None.
               Case title                                       Nature of case             Court or agency's name and                 Status of case
               Case number                                                                 address

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                   Case:20-03157-jtg                     Doc #:6 Filed: 10/11/2020                      Page 3 of 16
 Debtor        Krieger Craftsmen, Inc.                                                                     Case number (if known)



       None

 Part 4:       Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

       None
                Recipient's name and address                    Description of the gifts or contributions                  Dates given                    Value

       9.1.     Young Life                                      Cash
                3391 Donnegal                                                                                              Within the past
                Kalamazoo, MI 49006                                                                                        2 years                $12,000.00

                Recipients relationship to debtor




 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

       None
       Description of the property lost and                     Amount of payments received for the loss                   Dates of loss     Value of property
       how the loss occurred                                                                                                                              lost
                                                                If you have received payments to cover the loss, for
                                                                example, from insurance, government compensation, or
                                                                tort liability, list the total received.

                                                                List unpaid claims on Official Form 106A/B (Schedule
                                                                A/B: Assets – Real and Personal Property).
       Electrical Spike                                         Insurance has paid $17,500. Insurance to                   April 2020             $40,000.00
                                                                still pay $24,000.


 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

       None.
                 Who was paid or who received                        If not money, describe any property transferred           Dates          Total amount or
                 the transfer?                                                                                                                         value
                 Address
       11.1.     Keller & Almassian, PLC
                 230 East Fulton                                                                                               August
                 Grand Rapids, MI 49503                              Meeting, review and recommendation                        2020                 $1,000.00

                 Email or website address
                 ecf@kalawgr.com

                 Who made the payment, if not debtor?




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                                   Case:20-03157-jtg                     Doc #:6 Filed: 10/11/2020                    Page 4 of 16
 Debtor        Krieger Craftsmen, Inc.                                                                   Case number (if known)



                 Who was paid or who received                        If not money, describe any property transferred           Dates            Total amount or
                 the transfer?                                                                                                                           value
                 Address
       11.2.     Keller & Almassian, PLC
                 230 East Fulton                                                                                               October
                 Grand Rapids, MI 49503                              Chapter 11 Attorney Fees                                  2020                 $25,023.50

                 Email or website address
                 ecf@kalawgr.com

                 Who made the payment, if not debtor?




       11.3.     Gantry Business Solutions
                 200 Monroe Ave NW
                 Suite 400                                                                                                     Within the
                 Grand Rapids, MI 49503                              Consultant Fees                                           past year            $34,632.50

                 Email or website address


                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

       None.
       Name of trust or device                                       Describe any property transferred                Dates transfers           Total amount or
                                                                                                                      were made                          value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

       None.
                Who received transfer?                          Description of property transferred or                   Date transfer          Total amount or
                Address                                         payments received or debts paid in exchange              was made                        value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


       Does not apply
                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                                   Case:20-03157-jtg                  Doc #:6 Filed: 10/11/2020                       Page 5 of 16
 Debtor      Krieger Craftsmen, Inc.                                                                    Case number (if known)



           No. Go to Part 9.
       Yes. Fill in the information below.

                Facility name and address                       Nature of the business operation, including type of services            If debtor provides meals
                                                                the debtor provides                                                     and housing, number of
                                                                                                                                        patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

           No.
       Yes. State the nature of the information collected and retained.
17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

       No. Go to Part 10.
           Yes. Does the debtor serve as plan administrator?

                     No Go to Part 10.
                     Yes. Fill in below:
                    Name of plan                                                                               Employer identification number of the plan
                    Chemical Bank Wealth Management- Profit Sharing 401(k)                                     EIN: XX-XXXXXXX
                    Plan

                    Has the plan been terminated?
                     No
                     Yes

 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

       None
                Financial Institution name and                  Last 4 digits of          Type of account or          Date account was              Last balance
                Address                                         account number            instrument                  closed, sold,             before closing or
                                                                                                                      moved, or                          transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


       None
       Depository institution name and address                       Names of anyone with                 Description of the contents            Do you still
                                                                     access to it                                                                have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                                   Case:20-03157-jtg                   Doc #:6 Filed: 10/11/2020                      Page 6 of 16
 Debtor      Krieger Craftsmen, Inc.                                                                    Case number (if known)




       None
       Facility name and address                                     Names of anyone with                 Description of the contents        Do you still
                                                                     access to it                                                            have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

     None
       Owner's name and address                                      Location of the property             Describe the property                           Value
       Various Customers                                             2758- 3 Mile Road NW                 Misc. Molds                               Unknown
                                                                     Grand Rapids, MI 49534


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

           No.
       Yes. Provide details below.
       Case title                                                    Court or agency name and             Nature of the case                 Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

           No.
       Yes. Provide details below.
       Site name and address                                         Governmental unit name and               Environmental law, if known    Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

           No.
       Yes. Provide details below.
       Site name and address                                         Governmental unit name and               Environmental law, if known    Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

       None

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                                   Case:20-03157-jtg                  Doc #:6 Filed: 10/11/2020                       Page 7 of 16
 Debtor      Krieger Craftsmen, Inc.                                                                    Case number (if known)



    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed
    25.1.                                                     Electo Form Manufacturing                        EIN:
             J-Flex, LLC                                                                                                    XX-XXXXXXX
             2758- 3 Mile Road NW
             Grand Rapids, MI 49534                                                                            From-To      2017-Present

    25.2.                                                     Holding Company                                  EIN:
             TK Krieger, LLC                                                                                                XX-XXXXXXX
             2758- 3 Mile Road NW
             Grand Rapids, MI 49534                                                                            From-To      2010-Present


26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
          None
       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Nienhuis Financial Group                                                                                                   2018-2019
                    3460 Wilson Ave SW
                    Grandville, MI 49418
       26a.2.       Gantry Business Solutions                                                                                                  2020-
                    200 Monroe Ave NW
                    Suite 400
                    Grand Rapids, MI 49503

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

             None
       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26b.1.       Nienhuis Financial Group                                                                                                   Within the past 2
                    3460 Wilson Ave SW                                                                                                         years
                    Grandville, MI 49418
       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26b.2.       Timothy J. Krieger                                                                                                         Within the past 2
                    1258 E. Two Pond Road                                                                                                      years
                    Luther, MI 49656
       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26b.3.       Gantry Business Solutions
                    200 Monroe Ave NW
                    Suite 400
                    Grand Rapids, MI 49503

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

             None
       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Nienhuis Financial Group
                    3460 Wilson Ave SW
                    Grandville, MI 49418



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                                   Case:20-03157-jtg                  Doc #:6 Filed: 10/11/2020                       Page 8 of 16
 Debtor      Krieger Craftsmen, Inc.                                                                    Case number (if known)



       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.2.       Timothy J. Krieger
                    1258 E. Two Pond Road
                    Luther, MI 49656
       26c.3.       Gantry Business Solutions
                    200 Monroe Ave NW
                    Suite 400
                    Grand Rapids, MI 49503

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

           None
       Name and address
       26d.1.       TCF National Bank
                    PO Box 1527
                    Midland, MI 48641

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

           No
       Yes. Give the details about the two most recent inventories.
                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Timothy J. Krieger                             1258 E. Two Pond Road                               Sole Shareholder and                  100
                                                      Luther, MI 49656                                    Director



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


           No
       Yes. Identify below.

30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

       No
           Yes. Identify below.

                Name and address of recipient                   Amount of money or description and value of              Dates              Reason for
                                                                property                                                                    providing the value
       30.1 Timothy J. Krieger
       .    1258 E. Two Pond Road                                                                                        Within the
                Luther, MI 49656                                $139,783.67                                              past year          Wages

                Relationship to debtor
                President


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                                   Case:20-03157-jtg                  Doc #:6 Filed: 10/11/2020                       Page 9 of 16
 Debtor      Krieger Craftsmen, Inc.                                                                    Case number (if known)



               Name and address of recipient                    Amount of money or description and value of              Dates             Reason for
                                                                property                                                                   providing the value
       30.2 Jennifer Krieger                                                                                                               Wages- Cleaning,
       .    1258 E. Two Pond Road                                                                                        Within the        maintenance, and
               Luther, MI 49656                                 $24,000                                                  past year         general labor

               Relationship to debtor
               Shareholder/Directors Wife


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

           No
       Yes. Identify below.
    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

           No
       Yes. Identify below.
    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         October 9, 2020

 /s/ Timothy J. Krieger                                                 Timothy J. Krieger
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         President

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
 No
 Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
         Case:20-03157-jtg   Doc #:6 Filed: 10/11/2020   Page 10 of 16




Account Payable Ledger- Payments made within 90 days of case filing
,_
11:12AM
                                       Case:20-03157-jtg                                            DocKRIEGER
                                                                                                        #:6 CRAFTSMEN,
                                                                                                               Filed: INC.
                                                                                                                       10/11/2020
                                                                                                              Transaction List by Vendor
                                                                                                                                                                                               Page 11 of 16
                                                                                                                  July 1111,ough October a, 2020




   2KTooll.l-O{Net30)
                                               ,.,
                                         ElillPml-choolr
                                                                ~-
                                                              100tr.lQ2DS111
                                                                                     ,._
                                                                                                          ~-                                   -· ..
                                                                                                                                    1D4D·Ch-4$72              • !?OOS·-PoyoblOCURRENT
                                                                                                                                                                                       ••            -·       =•
                                                                                                                                                                                                                 ••
                                                                                                                                                                                                               ~-
   ACCII,,.,. Regrioolng Setvice
                                         Blll/>m.Qod,         DT/01'21l:.0"37C                                                      10,,D·Ohomlool•S,:,       ✓     ;,ilOS·A<dm..Poy,,IN•CUl>ReNT              250.DD
                                         BIIIPml-Cboc~        0711DllllW-                                                           1D4D · C,,ofl'iool 4572   ✓ l(lllS · """"'- ..... blo CURRENT




                                         -
                                         a .. Pml-C'-k        0(111"'20205D!U                                                       1D4D·Chem""14512          ✓ ;oos. -          Poyoblo CURRENT              1.188,!l'l
   AILCOG«>opln<.
                                                              ==000210               EFA#Q252S--001L                                1D4D•Cl1'><-14572         ,J 2638·FAAO'AILCO                              ,,.ss.oo
                                         "~                   (lgl1~0.!DS08<         S"~IL                                          1D<1l•Cl>omlo.l4512       ./ 2638 • FAAO'AILCO                            1,<8S,OO




                                         -- -·- ,_
   Ali ...... La ..,$01 ..




                                                                                                                                                                                                               -~
                                         BinP,...-Chod<                              Ot,lck8oolo,.g..,."'1od<=amoonll,.,,..Cllon10,,D·Chomlool•S72            -J 2005•Aocl,.P•'"l>i<rCURR!'NT
   Alliod W_,..,,,Ll0$EIMCU                                                                                                                                                                          °''
                                                              D711~D:!O•'"or,,,,                                                    1D4D·Chem""14512          ✓     ,;<gt•T"'8hl-loul\ng




                                                                                                                                                                                                               ~-..
                                                              0811:ll;,o20oLJ!opoy                                                  1D4D•Cl!ornl<al•512       ,J 64111•Tmohl-louUno                            110.SS
                                         c-                                                                                                                   -/ S.,01 • T - He""'ll                           o•n


                                                ~-
                                                              Ollft:.=D°""'oay                                                      1°"D·Chomlool•512




                                         -
   ALI.P!!AS~

                                         "~                   07r.w.!020•953                                                        1D4D·Cftornl<al4512       .JS00i·Suboa,...,,So!'ltl»

   ,_                                                         0Tr.l0r.11l204ll~                                                     tO,,D•ChomJcol•512
                                                                                                                                                              '     500:2•Su-01Soe,loo                          150,00


                                         a~Pmt_,,,_           1Ml1!,!020S112         l<RIE01                                        '"'"'·Cboml<al<512              200S·Ao<U.""yabloCUF!RENT                  ,
   AoelyJ.Eg,,•Co.,ln<:.QTitLY
                                          SIIIP,..._,,,,ack   07f.!1;1'2020          Clulol<Boo"'••moi=ood=•""""''""'"'"'"'"'"""'Chomlool"57:'                -I    :ZOOS·-PoyaOloCURR!'NT
                                                                                                                                                                                                     ••

                                                                                                                                                                                                               ~-_.
   Ao,,odc-nlcal"""1n><lor
                                         "~                   D7=o2G•ai1                                                            1"'"'·Ch-4512             -I    2005 · ,,__ PoyablO CURRENT                ,m.13


                                         BIUP,...-<:l,oolc    D1/0l'21l:.D"371                                                      10,,0-chomloo1•sn         -I 200S·Ao<U.P,, .. bloCUF!RENT
                                          BWPml-Chcck         D7/1MO.!D-                                                            1D4D•Chemlool<572         ,J :IDOS·A<d .. PoyaOloC!JAAENT
                                         e~f'ml_,,,_,         ~020•""5                                                              1D4D•Cho"""'34512         ✓     ZOOS•""""- Poyobro CURRENT                 ~n
                                         BIIIP,...-choek      DMl'l/2020       •no                                                  1°"0 ·Cl!orni<al4512      -/ 200S•Ao<U.PO)',,OloCURRENT
                                                                                                                                                                                                                =•

                                                              ---                                                                                                                                               =oo
                                          BIUP,...oi, ...     081'1"'202DSDOl.i                                                     10,,0 • Chomlcat •sn      ✓     2005·Ao<U.Poy,,bloCUAAENT
                                         BWPml.ct>o<k         0&'21!.!0205030                                                       1040·Ch-<512              -I    2fl05•A<do.Paya""'CURRENT                  ~00
                                         Bllf'ml.Chook                                                                              ,,,..,.Chomicai<512       ✓ ZOOS· A<cls. Povat,le CURRENT                   500,00
                                          IIIUP"'-Choek       oo.=0SD!<!                                                                             •
                                                                                                                                    ,,,..,.C,,.,rni<al S,:,   • 2005·A<cls.-loCURF<ENT                         =•

                                         -                                                                                                                                                                     ="
                                          ElillPml.C,,O<k     1""'1l.!D.!D51r-!                                                     1°"0•Chomico1<512               2DOS· -o.PoyabloCUAAENT
   AutoOwno"'mu,.noe
                                                              ,_                     NowTo,m1D-1-21lloil-oD-21                      1"'"'·Cbomlonl4512              6180· "'""'""''"
                                                                                                                                                                                                              1.903,<5
                                         c-                   0TIDI0;!()20""'        .,_Torm 10..-1910~~                            1040•ctoemloill4512       -I 1Z230·J.Flmr                                   ,=

                                         -
                                         "-                                                                                                                   -I .sPUT.

                                                                                                                                                                                                              ·~·
                                                              D7illtf.!0:2D ....     NowTo,m10-M9tnil-o0-2D                         1040·Ch-14572                                                             1,~..52

                                         "~                   0Ml11.!020ooh
                                                              09/D112D2(looh
                                                                                     NowTorm10.Mo,ol).3MO
                                                                                     .,_To,m10.1-191o9-lD-:!D
                                                                                                                                    1,,..,.c,,,.....,<512
                                                                                                                                    1"'"'·Chornl<al4512
                                                                                                                                                              -/ -SPLIT•
                                                                                                                                                              ✓     --spur.                                   1.{M3,S2
   lldo>ontl!qulf""ent& T«:hr,ologln



   a.ncnm,rt
                                         BIIPml.ct>ock
                                          BIOPml-Choolc


                                                                  ,_
                                                              01111"'20.!DSOOS




                                                                  ·-~
                                                              ,~1a020s11,
                                                                                                                                    1D4D·Chomica14$72
                                                                                                                                    1040·Cho"""'34512
                                                                                                                                                              ✓ 2DOS. -          Poyd:,loCUR!lENT
                                                                                                                                                                    2005·""""-PoyobloCURRENT
                                                                                                                                                                                                                ™-1~
                                                                                                                                                                                                                =m

                                                              -·~ ,_                                                                                                                                             ..
                                          BIIJPml-Cll .. t    D7/0'!J2a:!O<ill12                                                    1"'"'·Chomlool•512        -I 200S•Ao<U.Po1"1bkrCUF!RENT
                                                                                                                                                                                                               =•
                                          e~P"'-Choek
                                          Bln/>m.Qod,
                                                              D7~11.!020 9'1D  •                                                    1D4D•Ch-1<512
                                                                                                                                    1"'"'•Cl>om""1<512
                                                                                                                                                              -l2DOS·A<do.,,.,.bloCI.IRRENT
                                                                                                                                                              ✓ ;ooS · A<c1s. Poyoblo CURRENT
                                                                                                                                                                                                                =•
                                                                                                                                                                                                                ,
                                          BiDP ... -ChO<k     0Ml7rnm,4Wll                                                          , .. 0•C11omica1•sn       -/ 2005·A<dm..i'oyQOloCURRENT
                                                                                                                                                                                                                =•

                                                              --
                                                                                                                                                              ✓
                                         emPm1.a..o,
                                          811Pml-O!ook
                                                              OB/1"'202DS0D7
                                                              11&r,!11.!C12DSD:l1    19117--02&1'118..()2
                                                                                                                                    10,,D·Chemlool•512
                                                                                                                                    1"'"'·Ch-<512
                                                                                                                                                                    2fl05•Aoe1._P,,y,,..,.CUAAENT
                                                                                                                                                              ,/ 2DOS · A<do. ..... blo CURRENT                 "'"
                                                                                                                                                                                                                250.00
                                          BiOPml-Ch°"'                                                                              1040•Cho"""'34512         ./ 2005·""""-PoyobloCURRENT
                                                                                                                                                                                                                •••
                                          BiUP,...c,,...      0ll/2S/2m0S0113        1'195-01                                         •
                                                                                                                                    1D D•Chomlool•S,:,        ,/ 2005·Ao<U.Prrynl,loCURRENT                     =•

                                                               ---
                                          ~~Pmt-O>oc•         1Mltr.l02DS115         1"111:H11                                      1C>IO·Chomlool45T.!             2DOS • A<do. Pal"lbl• CURRENT               1®.00
   s....ieyMoouf•"""1n;O><

                                                                                                                                                                                                                =•
                                                                                                                                                                                                     .. ~-...
                                                                                     ----
                                          BlliP .. -Choek                            0og,.....-& Poo0Prn1,..o.-                     1040·Cl>omloal<512        ✓ ;ooS · A<,;x. Poyoble CURRENT




                                                              -·-·_,_
   HiOQSlffko
                                          SWPml-CCM!                                                                                t82S·C.P4o11#009•         ✓     2DOS•A<d<. ..... bloCURREITT
                                          BIOPml.Chod,        01101,:,020            Qul<l!Boo .. 9ono,otm/ZG0> """'""' - I o n 10.0 • Chemlool<512           ,/ 2DOS · A<cls. Poyoblo CURRENT
                                          Bi!Pml-CC.rd                                                                              1Q:S·Copllal1-            ✓ 2005·""""-PoyobloCURRENT

                                                                                                                                                                                                                =•
                                                                                     -
                                          OOPml-CCord                                                                               1"'5·0opllal1-            .J 200S•Ao<U.f'oysbloCUFIRENT

                                                                                                                                                                                                                =•
                                                               --·
                                          e~Pml-CC.rd         08/1./2020                                                            111i5·C.P4o11"6096        -J 2'Kl5·"""'-l'oyabloCUF!RENT
                                          811f'ml-<:Coto      -m                                                                    1525·Copao,1-                   =·--""'CUR!lENT                             '""
                                                                                                                                                                                                     ..•••
                                                                                                                                                              ,J
                                          BIO/>m.CC.rd                                                                              16:2:S•Copllal1-          ,/ :rollS · A<do. Psyoblo CURRENT                 250,00




                                                                                       -
                                          BiUP ... .C,,O<k                           Ot,lck8oolo,.g0M"""'1_,,0""'"nl\ra""'Cl1on 1°"0•Cl>ornl<al<ST.!          -I 200S·Acda.PoyobloCURRENT
                                          emPm1<:1""'5r
                                                              ,_m
                                                              (lg/1S202D
                                                                                                    """"""""'°"'"""""" ' """'"""'                             -J 200S•Aeoto.Pa\'Bbl•CUFIRENT
                                          BIIPml..:Co<o
                                                                                     CMokBookra                                     1"'"'. Chomlool•sn
                                                                                                                                    1525·C.~1-                •     2DOS·Aoe1 .. -ttloCIJRRENT
                                                                                                                                                                                                     .....•     100.00




                                                                                                                                                                                                                -·~-
                                          111,Pm-ec.n,        071DmDZ0"30,00         VOID:IIZ<86                                    1525•Copllal1tllll98      ✓     :?005·""""-PoyobloCURRENT




                                                                                     -·-
                                          BIUP,...CC.rd       om=osoo.oo             V04D:D.!488                                    182S·C.,,llat1-           -/ 2005 • -   Prrynl,lo CURRENT




                                          -
                                          llWPml-Chcck        O!ll.!Sl!D.!DSDGS                                                     '"'"' · Chomlcal "572     ,/ 2005•-,.PayooloCUFIRENT
   BOHDFWIC>


   02MoCOlnln(I
                                                              01mr.,020                                                             10Sil•"""v°""'SOD         ,/ "3:lO·Equlpr,,onlRopolr>                          ••

                                                              -·~
                                          e~Pml-Choek         "'"''Ll!D.!0"31:l      _,7-(l1                                        10,,D·Chomlcal•sn         -/200S·-o.PoyabloruR!lliNT
                                          e1,Pmt..:hoolc
                                          111!/>m.C-
                                          EllllP"'-Cllack
                                          emP,..-Chocl<
                                          BIIPml.ctooei<
                                                              ~--
                                                              D711Cll2020 ... T



                                                              081211.!D;D5032

                                                              -m=
                                                                                     2001741
                                                                                     2001741
                                                                                     20011.;:lt
                                                                                     20017--01
                                                                                     10017--01
                                                                                                                                    1D4il·Chom!ool<572
                                                                                                                                    1D4D•C,,o"""'34512
                                                                                                                                    1"'"'•Cl>omical4512
                                                                                                                                    10.0D·Chomlcal 512•
                                                                                                                                    1C>IO·Ch°""""l45T.!
                                                                                                                                                              -I
                                                                                                                                                              ✓




                                                                                                                                                              -I
                                                                                                                                                                    2005•-PnyobloCURRENT
                                                                                                                                                                    :?DllS·...,..o.-bloCURRe,rr
                                                                                                                                                              ✓ ;oos. -          Poyoble CURRENT
                                                                                                                                                               ,/ 200S·A<dm..f'oyol,loCURRENT
                                                                                                                                                                    2005•,...;o.Poyablao.JRRENT
                                                                                                                                                                    2000 · A<do. _..., CURRENT
                                                                                                                                                                                                              ,,
                                                                                                                                                                                                                ~-=•
                                                                                                                                                                                                                250.00
                                                                                                                                                                                                                :so.OD




                                                                                                                                                                                                                __...
                                                                                                                                                                                                                100.00




                                                                                     -~-
                                          BIUf>m-Chocll       10/01/20205118         2001741                                        1-·Che-4512


   ""                                     "-                  Dl'illtr.lD.!D
                                                                                     ..,,.,..,...                                   10,,D·Cl>omleal~S12       -I 1525·CopllalU0098
                                          "~                  •-m
                                                              ,,_
                                                                                                                                                                                                              ·-·~-
                                                                                                                                    tD4D•Chomlool<=            ✓    10ZS·C.plol1-                              1,000.00




                                                                                     ·-
                                                                                     -~-                                                                       -I 102S•C..,ltol1-
                                                                                     copovm,OI                                      1"'"'·Ch-45n                                                              S,000.DD
                                                              0Tl1CVZWO                                                             '"'"'·Cftomloal4512       ✓ 1"25•Coplto11""°"8

                                          "~

                                         ---                  --· ·-·-~-
                                                              D7/15®20                                                              1""D·Cl!omlool•S12         ;    16-IT·Cop017S71MC:lSC0)

                                                              •=m
                                          "-
                                          c,_                 0Ml7!202D
                                                                                     ocpoymo,d
                                                                                     copoymonl
                                                                                                                                    tO.OO·Ch-14"'2

                                                                                                                                    '"'"' ·Ch-<512
                                                                                                                                    '"'"'•Chomloal4512
                                                                                                                                                      •
                                                                                                                                    10.00·C ... mical 5n
                                                                                                                                                              '-I
                                                                                                                                                                    152S·Copilol1-
                                                                                                                                                                    182S•C.pltol1-
                                                                                                                                                              ✓ •=•c.~,-~
                                                                                                                                                               -I 182S·C.plo11~119S
                                                                                                                                                                                                              ....
                                                                                                                                                                                                               5,000.00
                                                                                                                                                                                                              5,000.DD


                                                                                                                                                                                                              3,IIOMD

                                          "-
                                                               ----· ·-                                                                                                                                       ,_.~-
                                                              !1&11312020                                                           10,,D·Chomlool•sn          -1 1m•c.pito11-                                1D,OOD.00
                                                                                     """"'"""'
                                                                     ·-·
                                                              ~~~                    oopoymoot                                      104D·Ch-<572               ✓    102S•Coplol1"8DB8                         15,DDD.DO




                                          --
                                          "-
                                                                     -~-
                                                              08/311.!D;D




                                                               -·-
                                                              -m                     OCpaymonl
                                                                                                                                    1"'"'•Chom""145n
                                                                                                                                    1040•Chomloo,.S12
                                                                                                                                                      •
                                                                                                                                    1"'"'•Chomloo1 5r.1
                                                                                                                                     1D4D·Chemlool45n
                                                                                                                                                               ✓
                                                                                                                                                               ✓
                                                                                                                                                               "<
                                                                                                                                                               -I
                                                                                                                                                                     1a;i5•C:O,,ltolt08008
                                                                                                                                                                    1"25·Capltol1"6096
                                                                                                                                                                    1$-IT·Cop017S71Tu1CoS00)
                                                                                                                                                                    1e:zs·CapltolH6DM
                                                                                                                                                                                                               5.000.DD




                                                                                                                                                                                                                 ~-
                                                                                                                                                                                                               7,000.00




                                          --                  -· ·-
                                                                                     oopovmont                                       1D4D•e>,o"""'34512        -/ 1"25 · c.i,1 .. 11 -                        10.000.00
                                          c,_                 00111/2020                                                            1""0 • Cl>omical4512       ✓ ie.,7•Cop017S7(MC)Sil0)




                                                                 ·-·
                                                                                                                                                                                                              • ,000.00
                                                               ,_m                   """"'""""                                      10,,D·C-1•512
                                                                                                                                     1D4D·Chomicol4$72
                                                                                                                                                               -/ 1Q:S•Coplol1-
                                                                                                                                                                     1Q:S·Copll0!1-                            5.000.00

   ~=                                                                          •

                                                                                     ·-~
                                          SIIIPml-Choel:      D7fll;l'2020 "98       10078-01                                       1"'"' · Cftomlca14512      ✓ 2005•Ao<U.Pn,.SroCURRENT                        4):l,00
                                          81Pmt-Choek          D71.!1f.!020•il31     19D67--02                                       ,.,.D·Chomlcal•512           '1 ;OOS•Ao<U.l'ay.i,loCURRENT
                                                                                                                                                                                                                 =•
                                                                                                                                                                                                                ="
                                                                                     ·-~
                                          BIB,,,,._-Ch°"'     O&t0312020•"58                                                         1D4D•C,,-1<512            -/ lW5·A<da-bloCUFIRENT
                                          BinP"'""""°"
                                          emPml.a.O<k
                                                              0610712D20"98S
                                                              01111"'2Q2D5'l09
                                                                                     190117-D;                                       ,,,..,.c,,,_4512
                                                                                                                                     1""D•Chomlool•512
                                                                                                                                                               -/ :!ODS· Ao<U. Prrynl,lo CURRENT
                                                                                                                                                               -I :?005 · A«tll. Poval,le CURRS>IT
                                                                                                                                                                                                                =•
                                                                                                                                                                                                                 500,00




                                                                                                                                                                                                                           ""go10fl
,_
11:12AOI
                                         Case:20-03157-jtg                                          Doc KRIEGER
                                                                                                         #:6 CRAFTSMEN,
                                                                                                                Filed: INC.
                                                                                                                        10/11/2020                                                                 Page 12 of 16
                                                                                                            Transaction List by Vendor
                                                                                                                   July f through October a, 2020




                                                 !,:           --·-
                                                                 ~ ... ·-~·-~
                                                               ==o=
                                                                                                        ~~
                                                                                                                                           ~--               o,                        sont
                                                                                                                                                                                                         -· ~-       mw

                                                                                    ·-~
                                            BaUP .. -ChO<k                                                                       1040·Cho<nlool'572          -12005·-'«m....,.. ... Cl/AAENT
                                            BWP .. -a-;,
                                            B~Pmt.(:heok       '""=02Q $087
                                                                                                                                 1040·Cho.....,-Sn
                                                                                                                                                •
                                                                                                                                 10<0-Chomlool sn
                                                                                                                                                             -/ 2005·-'«m. PoyobloCU""ENT
                                                                                                                                                             -/ 2005•.o«t.. Pa)ObloCU""ENT
                                                                                                                                                                                                                     =·•
                                            "'""""""'...
                                                                                                                                                                                                         .•
                                                               1ll'01r.'llZOS117    190!<7.0Z                                    10-,D·Chomlool'572          •     2005·-o.!'aya'"•OJl!RENT                          100.00
   Cheml<11l-<O"!k
                                            a~Pml.o..ck        O!ll01f.l02Q         Q,lck&ol<og,,""'"'"'lzoro ...,,., . . ,_,,1"" 1040 · Chomlool 4572       -I 2005 · """"- Poyablo CURRENT             ,

                                           ·-~-
                                            S,O?rn!.chock      1Ml11202QS118                                                     10-,o-ar.,m1ooi.sn          • 2005·-._ Poysblo CURRENT                            Z.812.60
   Cl>mllcal ll>ok




                                                                                                                                                                                                                  ·~_,.
                                                               OM>0/2020 .....                                                   1040 ·Cho""""4572           ,/ -SP~T-                                            17.873.351




                                           ~--~-~-
                                                               D6Jt)Sl202Q•El83                                                  1040·Cl>omlcal4572          -1-sa>LIT-



                                                                                    ··-
   Choma1a..ok2710
                                                               07113120:Wocll                                                    1040·coomai14572            -I 37Sl· l.ooofo,mS.,-,hoklor27DO



   CllomJc,19o,;,Tn,<lC
                                                               tla/13"2020,.,.,
                                                               09/t312021lo""'
                                                                                    II0175:27B-D
                                                                                    W17~7B-O
                                                                                                                                 1040·Cl>omlcal4572
                                                                                                                                 10-,0-ci,,,m1ooi.sn
                                                                                                                                                             -I   :m:!·Loa•"""~"'""'""'"'=
                                                                                                                                                             -I J7$3·1.oeo!ormSharollo""''im
                                                                                                                                                                                                                    _,.

                                           - ·--
                                                               01,:nno:.oACH        II011111a14-S                                111-ol•Chomfool<ST.1        -I 8112·Truol<Pymt                                      11118.15
                                                               06r.l1r.!02QAC~      !I01061l14-S                                 1.,..,.c,,,,m1<o1<sn        -I e112-r,.,kptrnt                                     098.15


   ClN"TAko

                                                   --~-~
                                            S~Pmt.CC.,,,,
                                            Bli?m!-CCa"'       011'!'-'202()
                                                                                    -~91191+1!


                                                                                    '"""3&1
                                                                                    1"61136S
                                                                                                                                 10-,o-ci,om1oor•sn


                                                                                                                                 182S•Coj,llol1-
                                                                                                                                 1825•C.,,llnl1-
                                                                                                                                                             -I 8112·T"""'Py""

                                                                                                                                                             -I 2005 · """'"- Poyablo CURRENT
                                                                                                                                                             -I    200S·"""'-l'ol'QbloCURRENT
                                                                                                                                                                                                                     998.15


                                                                                                                                                                                                                     1"3.10
                                                                                                                                                                                                                     183.10




                                                   -·~
                                            BlUPod.CC,OI       07,21,;mo            1461138!                                     182S•Caphl1-                -12005•-'«m.!'aya ... OJl!REITT                         1$3.10
                                                                                                                                                                                   .....,,i.
                                            BWPmt.CC,OI

                                                                                     . ,,_
                                                                                    1<1"13$1                                     1825-Cept,11-               -I 2005 · A<clo.                  CURRENT               18:2."11




                                                   --·
                                                   ,_---·-~
                                            Bll?rn!.CC.,,,,
                                            11"'"""-CCa"'
                                            BlUPmt.CC,OI
                                                                                    ,
                                                                                    1. .113&1


                                                                                    14$11:JSe
                                                                                                                                 182S·C.,,llnl1-
                                                                                                                                 1825·Cl!p""'1-
                                                                                                                                 162S•Capilol1-
                                                                                                                                                             ,J 2005·-.-loCURRENT
                                                                                                                                                             -I 200S·"""'-"8yHbloCURf<ENT
                                                                                                                                                             ,/ 2005·-'«m....,..bloCURREITT
                                                                                                                                                                                                                     153.19
                                                                                                                                                                                                                     153.19
                                                                                                                                                                                                                     m,.


   <>iyor=ra . . ~ . . r,.,...,.r-zroe
                                            SIIPmt-ec.,,,,
                                            Bl'?rn!-CCa"'
                                            eanP""-cca"'
                                                                                    14611388
                                                                                    ,4'111:l!IS
                                                                                    ,..,,38!
                                                                                                                                 11120·Capilol1tl6Cl00
                                                                                                                                 1625•Caplln11-
                                                                                                                                 1625•Capllnl1-
                                                                                                                                                             ,/ 2005 • """'- Po,,,br• CURRENT
                                                                                                                                                             • 100S•""""-P<r,nl,1oCURRENT
                                                                                                                                                             •    :!DQS•P«bl.Pay•'"•CIJARENT                         ,..
                                                                                                                                                                                                                     •~n
                                                                                                                                                                                                                     •=
                                                                                                                                                                                                                     m.o
                                                                                                                                                                                                                         .•
                                            BIIPml-Cheok       1J61031202Q•959                                                   1<WO•Ct>omlcal4S72          ✓ 2005 · - . Pa,t,blo CURRENT




   --                                      --·-- -·-
   =icc11a
                                            MP""-Chod<                                                                           10-,o•c-.,.r•sn             -I 200S·Aoote.l'oya,_oCURFIONT                          ~


                                                               07/W202Q ... _                                                    ,.,..,.ct>omlool4Sn         ✓     83-0D·Tolophono                                  41U5
                                                               ~ .... J>OI"                                                      10-,0·Cl>omlool•sn          ✓ 1134i!·Tol<opl>ono                                   .,=
                                                               o.=o.,.....,                                                                      •
                                                                                                                                 10-,D·Chomlool sn           -18:WO·Tolop!,"""                                      .,=
   =-en..w-1175
                                                                                                                                                                                   .....,,i.
                                                               --··
                                            HIIPmt-Choek       08/271202Qo""'       103002981176                                 1040-c,,,,m..,.•sn          ✓ 2005 · """"-                    CU""ENT             3.885.21
                                            M?mt-Choc.i<                            10300ZU117S                                  10-,0-c,,,,rn1<o••sn        -I   100S·""""-Poyo!,loCURRENT                        4/)05.31


   C<in..._.El>ortr>-1324
                                            BlllP .. -Chod<    07,21,;n.04$33       10300298'17$                                 10-,0·Chomlool•sn           -I 2005•"""'-l'a,nt,ioCURRENT

                                                                                                                                                                                                                    ..,.
                                                                                                                                                                                                                   <=•

                                                               --··
                                            BIIPmt.(:hook      08/27t.l02Qo""'      10300:2!1(1132-\                             1040•Cllomiool4572          -I 2005 · A<clo. Po,,,blo CURRENT




   ---
                                            81nPmt~hook                             1030!)::g81324                               1.,..,•Ct>omlcol•sn         ✓     1005•""""-l'oyo!,loCURRENT                        ~~

                                            OlnPod-Chod<                            10300298132-<                                                            -I 2005•"""'-l'>l'"'"•CURf<ENT                        ,,,s,:.w


                                                               -~
                                                               01a1rnr.ao"9:J4                                                   1040·Chomlool•sn


                                            a!IPod.(:heok      ""'271202Qo""'       10303!!191344                                1<WO•Chomi<al4572           ,/ 2005--....,..bloCURRENT                              ,.&
                                            MPmO.(:hoc.l<                           10303il191344                                10-,o-c,,,,m1<o1•sn         ,/ 100s · - . Poyoblo CURRENT                           137.6:,




                                            - ---- ·-~                                                                                                                                                   .•
                                            810P .. -ChO<k     07a1/20:!0@:!2                                                    10-,0·Chom"'l'572           -/ 2005•"""'-l'al"'OloCURF<ENT                        <,77:ue
   C<in.,,.,,.,.~905Ul670
                                            a~Pmt~heo<                              QialekBool<o;ooonrtodmroomoWl!-lon 1040-Chomfool4S72
                                                                                                                                 1040•C,,,,mlool<ST.1
                                                                                                                                                             -I    =·Aoao.
                                                                                                                                                                        /'oyobloCURRENT
                                                                                                                                                             ,/ me•JENTANP
                                                                                                                                                                                                         ,
                                                                                                                                                                                                                   5,000.00
                                            elUP .. -ChO<k     oa.vmi.o""'                                                       10-,0 - e11orn1<ot•sn       ,/ 200S•Aoolo.PayobloCIJRRENT                         3-311.,,
                                            BWPmt.o..ck        Ollr.?Sl.20:2Dadl                                                 1040·Chornlool<Sn           -/ ,cos·-. Poy;,bro CURRENT                           8.6902"




                                            --~-
                                            Bll?rn!-Choek      D71211202Q•93S                                                    1<WO·ct,omfool<ST.1         -1 21ll15 · /Iulo. ...,._bro CURRENT                  2.7. ..<lll
    ~-ng,loo.
                                                               07113/20::0do~       .,,,1n......,onlyfo,3'"""'1m                 10-,o-Cham.,.1•sn           -/8221>•,.,,.,,,lnto""'                                 257...
                                            ~~                 Dal13/20:2Ddobl      Mill>la .... onl/f<r3-                       10-,D·Chomlool<5n           -I a171l•fq~pmoo1Ronlol                               3,911.00




                                                 -~·-,_
                                                               09/13/20:200obi                                                   1040·"1,-<57'               ,/ 0170·E,io(omootRontol                              3.911.0D
   Crut1v>,Teonn01ogyCo,p-cc
                                            ..,--eca..                                                                           1625•C.,,llnlt-             -/ 1005 • - . Poyobl• CURRENT                           100.00
                                                                                                                                                             -I 200S·"""'-i'oyobl<oCURRENT
                                            BlUPml-<n>OI
                                            S~Pmi-<n.OI
                                                               ==•
                                                                                                                                 1825-Cl!pitQl1><aooa
                                                                                                                                 1SZS•Caph!'IM09ll           -I    = .. , . _ ...,._,.,CUAAENT                       100.00
                                                                                                                                                                                                                     ,.oo
                                                                                                                                                                                                                     ,.oo
                                            Bll?rn!-CCato      -m                                                                1825•Ceplal1-               ,/ 2005·""'"'-Pavn'""WRRENT
                                            am"""-cc."'                                                                          1825·<:np'811-              4 2005 • """"- Poyabl<o CURRENT                         100.00




   --
   o.....,,v.,.........,~
                                            aWPml~             1QI0'\/2020S110                                                   1<WD• Cl!omlool4S7:,        • 200S·Aocm.l'oya,.,CURF!ENT                            ,0000


                                            BIO?m!.(:hock      ==•5197                                                           1!140·Ch•-4572              -I 2005•""'"'-PoyabloCURRENT                            mo,
                                            Ollll'mO-Choc.l<   -•n                                                               1<WO•Chom<01<57Z            -I 2005·"""'-i'oyobloCU!!RENT                           701.<>4



                                                                                                                                                                                                             .•
                                            Bil]Pod-Chook      1ll'01i;n.DS120                                                   1<WD•Chomlool•sn            • 200S·P«bl....,..bloOJl!RENT                         1.111 ....




                                            --
    De_op. .lold& Toolr,,g One.
                                                                                                                                                                                                         ,

   -·
                                            811Pmt.chock       0711a/Zl)2Q
                                                               0712(>"21)2C <n2
                                                                                    Qia-;""""""''""' omoWI! - I o n 1(MO . C h - <Sn
                                                                                                                                 10-,0-c,,,,m1ooi.sn
                                                                                                                                                             -/ 20"5·/l«l~PoyoOk>CURRENT
                                                                                                                                                             ,/ 2005 · """"- Parnblo CURRENT
                                                                                                                                                                                                                   ·~·~-
                                                               ~-
                                            B~Pmt-Cbo<k        1o,,)U20:20512'!                                                  1<WO·Chomlool4572                 2005·P«bl.P,,,,~r.CUAAENT
    Clse<io01Tuo




                                                               -·~                                                                                                                                                   '"~
                                            Billl>mt-CCa"'                          Aoc:!0114309olSSB                            1&47•<:nP,1157(1,!ClSOll)   • 1005 · A«to. Poy;,b!a CURRENT
    D'IE-21203mUe




    ~ 1 . . J .... l.euo
                                            B~Pml-Cbock
                                            a~Pmt-Ctioo,
                                            BIO?rn!-Chook
                                                               11Ml3'202Q•INIO
                                                               09/21r.'llZ00090
                                                                                    2n03MiloRONW


                                                                                    21'2<>3Ml.,RDNW
                                                                                                                                 10-,0·Chomlool•sn
                                                                                                                                 1!140•Ch-1'572
                                                                                                                                 ,.,..,.ca.,mlool.sn
                                                                                                                                                             -/ 200S•Aoote./'oyobloeiJRRENT


                                                                                                                                                             '     ::<>05•A<clo....,..bloCUAAENT
                                                                                                                                                             ✓ 21lll5 • """"- Poy;,blo CU""ENT                        •.•
                                                                                                                                                                                                                      ••


                                                               -~,
                                            BWPmt~             07=tl2Da<h                                                        ,o-,o,ahomiool•sn           -I 2000•""""-Pay .. loCURRENT                           100.oa
                                            SRIP. . -Cbock     011,!l21202Q•"'1                                                  1!140·Ci,om.:<ll<!in        ,/ 2Co5·.o«m.Pa,.bloCUAAENT                              ...79




    ~--                                     elO?rn!.chock
                                            MP""-Choc.l<


                                            a~Pmt-Chook
                                            811Pmt-Chock
                                                               ·~·""'
                                                               01m.1::m:w•""'
                                                               OQI02;,?02Qa""'
                                                                                    910020. . 0l!OD
                                                                                    91002""•0!0)·
                                                                                                                                 1.,..,-Cho.....,4572
                                                                                                                                 10-,0·Cl>omlcol4572


                                                                                                                                 1040·C-l45n
                                                                                                                                 1040·Ch--Sn
                                                                                                                                                                   2005 · ""'"'-   .....,,i.
                                                                                                                                                             ,/ 2005·""""-Poyo!,loCURRENT


                                                                                                                                                             -/ 200S·Acclm..P..... 0CUAAENT
                                                                                                                                                             ,/ 1005•/l«lo.Po..... C\JAAelT
                                                                                                                                                                                               CURRENT                 51.19
                                                                                                                                                                                                                      37.48


                                                                                                                                                                                                                       S,M
                                                                                                                                                                                                                      aM


                                                               -·-
                                            Bllll>mt-Chodc     1Mlli/2020ool,       91011204,00,,9                               1040·Chomlo::ol4572         • 2005 · A«to. Poyablo CURRENT                           37.48
                                            ... , .. -Ch_                           "1002<14,40699                               10-,o•Cbomieol"sn            ,J 200S•""""-Payo!,l•CURRENT                            "A
    DTE•m9278DO(D)
                                                                                                                                                                                                                       .,,
                                                               -··
                                            ellPmt.(:heok      07ml202Q•""'         91002DH1192                                  1<WO·Cho<nlool'572           ✓    :zoos•Aoolo.PoyobloCURRENT

                                            Bl""""°"°"""                            9100204411"2                                 11MO-Cl>omlool4572          ✓ 2005 · """"- Poyobr. CURRENT
                                                                                                                                                                                                                      ••
                                            BIIIPod-Chock


                                                               -·-
                                                               10IOSm.Oodl          91002<1441192                                                •
                                                                                                                                 10-,o.c,,,,mlco1 sn             • 20115 · """"- - I • CURRENT
                                                                                                                                                                                                                       .,,
                                                                                                                                                                                                                       "7.'11




                                                                                                                                                                                                                       •.-~•
                                            BijPml-Owx:k                            91002<14•11•2                                1040·Chomlool•sn            ,/ 2005· Accls. - I • CURRENT
    l>TESUCISllJ"=s!CAVTO
                                            am?rn!-Choci,
                                            MPod-choc.l<
                                            BillPml-Cbo,;k
                                            SIPmt-Chook
                                                               -~
                                                               07/0:!l20:20 """'

                                                               1oo=oo<11
                                                               """'31;!020 98ol•
                                                                                    !<101102S072B1
                                                                                    93000:2507281
                                                                                    93000:25117281
                                                                                    9:JIIOD2SOn61
                                                                                                                                 1!140•Chomfool4572
                                                                                                                                 1-·Cl>omlool4572
                                                                                                                                                •
                                                                                                                                 10-,D • Chomloo[ 5n
                                                                                                                                 1040•ct,omlool •57'
                                                                                                                                                             -I 20"5 · A<clo. Poyoblo CURRENT
                                                                                                                                                             ,/ 1005 · """"- ..... blo CURRENT
                                                                                                                                                                 • 2oos--.,,,,,_..1,cuima;r
                                                                                                                                                             -/ 2DOS·-o.!'ayabloCUAAENT
                                                                                                                                                                                                                     1t3.S1



                                                                                                                                                                                                                     105.18
    ~t.lnd ...... lGo,o~ln<.
                                            M"""-c/,°""        06/Dll:!<r.!0ba..,   m=                                           1.,..,•Cl>om.,.1.sn          ✓ 2005 • """"- Poyablo CURRENT             ...
                                                                                                                                                                                                                                 Pogo2of8
                                      Case:20-03157-jtg                                          Doc KRIEGER
                                                                                                      #:6 CRAFTSMEN,
                                                                                                             Filed: INC.
                                                                                                                     10/11/2020                                                       Page 13 of 16
                                                                                                            Transaction List by Vendor
                                                                                                              Jury 1 through Oetober s, 20.w




                                              - -~ ... ,_
                                        amPm1--Cbcck
                                        aI1Pmt.eooc1<
                                                           ITTI01mll0•1!7•
                                                           07n0/2020"8all
                                                                                  !W001-01
                                                                                  20001-<ll
                                                                                                     ~-                              -··
                                                                                                                           1D40·Ch--1572
                                                                                                                             •
                                                                                                                           10 0·C!,ornioo145l2
                                                                                                                                                   o,
                                                                                                                                                   .J:ioos•>«u....,.bloOJ~ '"'
                                                                                                                                                   -12005·""""-l'oynl,loCURRENT
                                                                                                                                                                                              ~·
                                                                                                                                                                                            1,000.00




                                                           ,_
                                        BlnP .. -Cilo<I<   0Mi1=0"""6             m=                                      1D40·Ch--1572            ./ 2005 • ,,...._ Poyablo OJARISNT       1.050.00
                                        e~l'mt-Chock
                                        BIUP .. -0,ook ~-, 06';?1/202050:M
                                                           00/25121l200098
                                                                                                                          10,o-a..rn1oo1•sn
                                                                                                                           tOOl·Chomlcol4$72
                                                                                                                                                   ./ 200S·Aa;t,..Poyn,,lo0JRReN1"
                                                                                                                                                   ./ 2005·-Po!"biOCU/!f!ENT
                                                                                                                                                   . :zoos--~ .....bloOJ~
                                                                                                                                                                                            a,:,oo.oo
                                                                                                                                                                                            1.(100.00
                                        BWPml-a...k        1oot12020s122          2013$.01                                 1Cl40·~<1S72
                                                                                                                                                                                              =•
                                        Bi!P"'.CC.rd                              :!0191ov


                                        BIOPml-Chock       D711l1'20:!041175                                                              •
                                                                                                                          10«1·C1>omi<,;,l Sl2     ✓ 2005 • """"- f>ay<,blo OJRRENT




                                                           -·~
                                        Bi!P"'-0,ook       07/'l(ll:!0204$00                                              10,D·Ctiom""l • S7:!     ./ 2DOS•""""-...,..bJ•CI.IRl'l!lNT
                                        a~Pml--Cbcck       ITTl21lltl2D•938                                                1Cl40·ChomaiJ4572       ./ 20os•-o.PuyobloOJRRENT
                                        BIOPro!-Chock                                                                     10,o•ct>omlcal•sn        ./ 2005 • Ac<ta. F'oyot,lo OJRRENT
                                        BlnP .. -0,od[     0Ml7/20:204987                                                  tOOl·Chsmlool • S7:!




                                                           -·- ,_
                                                                                                                                                   .J :ZOOS·""""-l'oyo""'CUAAENT
                                        8WPml.Cho<I<       <1811-<12D211501D                                                 •
                                                                                                                           10 0·Ch-4572            -/ 20DS·Acol<. Pi>,o,,loCURReNT
                                        8I11'mt.ehock      ""'2112020 5035                                                                •
                                                                                                                          10,0•Cbornlool S7:!      ,/2DOS•""""-l'>,.bJoCI.IRl'l!lNT
                                        BinPod-0,0<t       081211®20 5080                                                    •
                                                                                                                           t!l O·Chom ... l•sn     ./ 2DOS·Aoo:bl.Po.. b J o ~
                                        SW Pod-Chock                                                                      1D41l•Chcmeol-1572       ./ :ZOOS·>«to.PoyaOloCURRENT
                                        Bl!Pml.etiock      1M)1/202DOtZ3                                                     •


                                                                                                                                                                                              ~-
                                                                                                                           10 0·Cbomk>d4572              2005 • """"- Poyabls OJRRENT


                                        e;P .. -Cl>ock     ITT/01/20:20'41575
                                                                                  '""                                     1D<D·cI,.,m1:oI4S72      -I    :ZOOS•-~PayobloOJRRloNT              250.0D
                                        BIO Pml-Chock
                                        Bi!Pod-Chook
                                        BWPml-a...k
                                                           D7110/2020411Q1
                                                           07/21/20:2041137
                                                           0Ml3/2020 96'1•        ·-·-,_
                                                                                  '""                                        •
                                                                                                                          10 0•C1>omlcal<sn
                                                                                                                          '°"" • Chornlcol•S7:!
                                                                                                                          1Cl40·Chomloal4S72
                                                                                                                                                   ./ 200S•A<oto.f>nyni,loCURReNT
                                                                                                                                                   -/ 2DOS·Aoc!o..PoyabloCUMENT
                                                                                                                                                   ,J    :zoos.-.. ...,..... OJAAENT
                                                                                                                                                                                              =•
                                                                                                                                                                                              25(),00
                                        BIOPmt.Chocl<
                                        BIOPod-Clud
                                        BUIPml.et>O<k
                                        SIOPmt.el!ock
                                        BIO Pod-Chock
                                                           0&07120:,0•1188
                                                           08/'T<t/20205"11
                                                           08/2t/2Q20503S
                                                           11!1'2111:!D:11]5081
                                                                                  ·-·-,_                                     •
                                                                                                                           10 0·Cl>omlcal-151:2
                                                                                                                             •
                                                                                                                          10 0•ctJ0mioo1•572
                                                                                                                          1Cl40·Chomlcel4S72
                                                                                                                            •
                                                                                                                          10 0•Cl,o""""'<IS72
                                                                                                                                                   ./ 2DOS•>«to. Pov<,Or.CURRENT
                                                                                                                                                   ,/ 2DOS•""""-P>y,,1,lo0JRRENT
                                                                                                                                                   -I    2005·Aodo.Pay,blo~NT
                                                                                                                                                   ,J 21l0S • - Puyoblo OJRRENT
                                                                                                                                                                                              250,00



                                                                                                                                                                                              ~·'""~.•
                                                                                                                                                                                              m.oo


                                                           =5100
                                                                                  ,~,                                     10,0·Cbomlcol-1572       ./ 2DOS·Aodo.PoyablaOJl!RENT




                                        -~-                                                                                                                                                   ,_..
                                        BUIPml.et>O<k      10/01/20:205124                                                                •
                                                                                                                           tOOI • Chomiool 57:!    •     2005·-o.Poy;,bloOJRRENT              100.00


                                                           D71D91202D!lox                                                    •
                                                                                                                          10 0·Chomk>d4572         ./ on!·FloxP""'EEdodudl"""

                                        ,,_                07/1:>;1Q201\o<                                                100i•Cl!omiooE4572       ./ 8S:l;.·FloxPlonEE<lodtldl"""             2D.OO




                                         -
                                                           0111•120;20 ..,                                                10,o-chsmlool-1572       ,J om· Flox Pllln EE doduclJ°""




                                                                                                                                                                                               -•.-•
                                                           D7115r.!Q2ollo,t

                                        ,_                 D7=zallo,t
                                                                                                                          1D40•Cho""""'4572
                                                                                                                          1001·Cl>omlcal<IS72
                                                                                                                                                   ./ G832•Floxf'lonEEdodoottom,
                                                                                                                                                   ✓     ll!m·FloxP...,tEdoducOloo•            ""
                                                                                                                                                                                               15,00

                                        ,,_
                                        -~-                -~
                                                           07127/20:20 ...                                                10,0 · Chami<,,1•57:!    -/ om·FloxPlonEE<!oductlom
                                                           ITT/2712(12D!lox                                               111<D·Chomloal-151:2     ,J G832 · Flox Pllln EE doducU, ..

                                        ,_                 D71291202D!lox                                                 1D40•Cho""""'<IS72       ./ Cl832•FloxPloo!"Ed°"""loo,
                                                                                                                                                                                               "·"
                                        ,,_
                                                           --~                                                                                                                                 ...
                                                                                                                          10,o-m..m1ca.. S7:!      ./ 6'1:!Z•Flc>cP..,EEclcdl>COI°"•

                                                                                                                                                                                               ••
                                         -~-
                                                                                                                           t0,D·Chomiool • S7:!
                                                           ~·~                                                                                     ./ om· Fl:oc Pion EE dodoclJ"""
                                                           "'"'0/2D:lllllo,t                                               1D41l·Ch-<S72           ,J om·FloxP!,mEEdodudlona
                                                                                                                             •
                                                                                                                           10 0•0.o""""'..sn
                                                                                                                             •
                                                                                                                                                   ./ om·FloxPioaEEdoduottor,o
                                                                                                                                                                                               ••
                                        ,,_                DM712D:2Dllcx                                                  10 0•C,,,,m1<,,1•sn      ./ 683:t•Flm<P!onEEdodo«lono                311.10




                                        -~-
                                        ,,_                -~
                                                           ~·~


                                                           --~
                                                           -m~
                                                                                                                           '""0· ci,..,i,.,,"572
                                                                                                                           1D-ID·Ch-l<S72
                                                                                                                             •
                                                                                                                           10 0·Cho""""'<IS72
                                                                                                                           100l•Cbomlcal"572
                                                                                                                                                   -/ 6'1:!Z•Flo>PlllaEEdoduotto,,.
                                                                                                                                                   -I C1832•1'1cxPlaoEEdodla"la"°
                                                                                                                                                   ./ 683:t•Fi..cPlooEEdod ... lo"'
                                                                                                                                                   ./ 8832•flo>cPianEEdo""'"la""
                                                                                                                                                                                               •..
                                                                                                                                                                                               ""
                                                                                                                                                                                               ••
                                                                                                                                                                                               ..,.
                                        -~-
                                        ,,_
                                                           --~
                                                           =•~
                                                           IW21120:,0llo><


                                                           O!l/1712D:20llcx
                                                                                                                           10,o-eoom.,.1•sn
                                                                                                                           10-ID·Ch-14572
                                                                                                                           1!140·Ch-<S72
                                                                                                                             •
                                                                                                                           10 0·Cl>omical<IS72
                                                                                                                                                   -/ 8S:l;.•Flm<Pi.nEEdodtlCII°""
                                                                                                                                                   -/ 8":l:l·Flo>PlaoEEdoduotiom;
                                                                                                                                                   -/ 8":l:l·Flo>PlonEEdoduottona
                                                                                                                                                   -/ 6'1:!Z·Flc>cPlaoEEclcdl>CO"""'
                                                                                                                                                                                               10,00

                                                                                                                                                                                               ""
                                                                                                                                                                                                71!.13

                                                                                                                                                                                               ""
                                          -                ·-~
                                                           ll9/2el2Q2D11e,                                                 tO,D•Chami,,,1457:!     -/ 8":l:l•Flm<Pr.nEEdod0<:11..,.           18t.7"
                                                           t0<01f.!021l!lo<                                                1D-ID·Ch.....,.l<S72    •     8":l:l·Flo>PllloEl:doduclJooo
                                                                                                                                                                                               ••
                                                                                                                           1!140·Ch-45l'.2         •     om·Flo:<PlllnEEdod,"la""
                                                                                                                                                                                               ""
                                        ,,_                1007f.!020!lo<                                                                  •
                                                                                                                           1040 • Cbomlcal S7:!    •     6832 • Fla, Ploo EE Ood,..laoo       125.00




                                                           ---
                                                           ,oo=o1""
F""ionChemlcal
                                                                                                                           10,0•Chaml<,,l•S7:!     • G8:ll•fl>lcPionEl:-udl°""
                                                                                                                                                                                                 '·"

                                        -,_-
                                        BIIIPnO-Ohock                                                                                                                                        1,032.00


                                                           00/1612(1205085                                                 1°"0·Ch""'i<,,E•S7:!    ./ 827• • ~                              10,000.00
                                                           09/2S/2020511D
                                                           1Ml6f.!020513!l
                                                           1007/20:20 51 0   •    ,__
                                                                                                                           1!140·Chomloal4Sl:2
                                                                                                                           10<1l•Cl,omloal4572
                                                                                                                           1001•C,,,,mica1"572
                                                                                                                                                   • 827• ·Coo01J!lng
                                                                                                                                                   •     Sl74·Con""IUn9
                                                                                                                                                            •
                                                                                                                                                         827 •""""'1109
                                                                                                                                                                                            -~-.,.
                                                                                                                                                                                            10.000.00
                                                                                                                                                                                            5,000.00



                                        BIIPml.Cho<k
                                        Bllll>rnO.Chock
                                        SillPod-Ohook
                                        e~P .. --Cl>cck    --  ,_
                                                           01110l2020•1lOZ
                                                                         •
                                                           07121'20:!0 "311
                                                                                  ,_
                                                                                  ·-
                                                                                  ·-
                                                                                  ,__
                                                                                                                           100i·Chsmlool4572
                                                                                                                           1040•"""-451'.2
                                                                                                                           1!140•Chomlcal4572
                                                                                                                                           •
                                                                                                                           10,0·Chaml<,,! S7:!
                                                                                                                                                   ./ 2005•""""-l'oy,abloCUAAENT
                                                                                                                                                   ,/ :ZOOS·>«to.PayabloOJAAENT
                                                                                                                                                    ./ 200S·A<ao.Payabr.OJRRENT
                                                                                                                                                   ./ 2005·""""-f'oyol,loOJRRENT
                                                                                                                                                                                              =•
                                                                                                                                                                                              .,.
                                                                                                                                                                                              ~00
                                                                                                                                                                                              m.oo


                                                           ---
                                                           t1Ml712C20"989
                                        eI1Pmt.ehoek       "'"1-<120205012                                                 t0,0·Ch-l•S7:!          ./ 2DOS•Aeoto.l'oyobloOJMENT


                                                                                                                                                                                                ..
                                                           _, ·-·~-
                                                           -·-                                                                                      ,/   21lDS. ,,...._ Poy;,Olo OJRR"1NT
                                        SIO!>rnO-Ohock
                                         Bin Pod-Chock
                                                                                                                           10-ID•Ch-451:2
                                                                                                                           10.C,•ct,omlcal4572     -I 2DOS • Aeoto. ..... blo CURRENT
                                                                                                                                                                                              ™"
                                                                                                                                                                                              ,
                                        a~Pml-<:bock       ow.!sa02D 51<'1                                                 10,0•ChomlcaE•S7:!            2005 • """"- f'ay<,blo CURRENT       SDD,00
                                        BIIPml.et!ock      10<01l202051Z5         19078--01                                \O,O·Chomioo,.51:2            2005•""""-Poyot,l•OJMENT             Sllo.oa




                                                           ~-- __
                                         Sil]Pod.CC.rd                            0837810"31                                                                                                    ....16


                                                                                  ,                                                                 -I 2005 • Aeoto. Poyoblo CURRENT




                                        -- -·~ ,___
                                         BIIPml.etiock


                                         BIUPml-Chook      071C112D:2D ..77                                                  •
                                                                                                                           10 0•Cbo-4572           ./ 200S·>«to.PoyaOloCUM1:NT
                                                           07/07/2020-
                                                                                  ,1WZ1110Q1.S                                             •
                                                                                                                           10.0•Chomlcal 572        ,J 5002-s..-sorviao




                                           -- ··-
                                         811Pml.ebock
                                         BIUl>rnO-Chock


                                         BWPml-Cl>od<
                                         BIIPml-C'""'k
                                                            07f.!112020•roa



                                                            t1Ml7/202D4090
                                                            OS/1-<12D205013
                                                                                  100Z3110025
                                                                                                                           ,o,o•chamlcol•rn
                                                                                                                           1D40•Ch-14572
                                                                                                                           1!140·Cbomlcal4572
                                                                                                                           10,0-a..mlca••rn
                                                                                                                           10,D•Chamlool4S7:!
                                                                                                                                                    -/ 2005·-PuyabloOJRl<!eNT
                                                                                                                                                    </ :ZOOS· ,.,,..._ P.,..bkr CURRENT
                                                                                                                                                    -/ ..SPLIT•
                                                                                                                                                       ./ 2005·""""-Poy;,OloCURRENT
                                                                                                                                                    -I 2005·AoC1<..-loOJRRENT


                                                                                                                                                                   -o.
                                                           -··
                                                           =•==
                                         Bllll>rnO.Chock                          19191-01                                 1D-1D·Ch-l4572           ,/ 200S·Acc1n.PoyabloCUAA~NT
                                         8iQPod-Chock                              19117--0lond19118--03                   1!140•Chomlcal4572          ./ 200S •         Puyabla ClmRENT
                                         emPm1--Cbcck       ow.!!.>202051<1;!     111100--01                                 •
                                                                                                                           10 0•Chomlcal4572             2DOS • """"- PoyaOlo OJAAfNT
                                         BIIPmt.et!ock      10<01f.!D200126       1!1117..ooaad1!1118--03                  tOOl·Chomlcal•S7:!            2005· """"- Pcyo!,lo OJRRENT


                                         BIii Pod-Chock
                                         BlllP"'-Chock
                                         8I1Pml.etieolc
                                         Bl!Pro!-Chocl<
                                                           -·- ·-,_
                                                            07121/20:2049o40

                                                            tlMl71202D501lO
                                                            06/141202!)501•
                                                                                  19(178


                                                                                  201Z1-01
                                                                                                                           1D40·Cl,-4S72
                                                                                                                             •
                                                                                                                           10 0•Chomlcal45l'.2
                                                                                                                           10,D·Charnloo!•rn
                                                                                                                           1D4D•Chomiool • S7:!
                                                                                                                                                       -/ :ZOOS•-o.PuyableCl.llffleNT
                                                                                                                                                       ./ 2005·>«to.Poy;,biaOJRRENT
                                                                                                                                                       ,/ 2005•""""-f'a\l<lb'"CURRE>IT
                                                                                                                                                       ,J 2005·Aeo!o....,..bloOJl>RENT




                                         -
                                         eruPm1.e,,001c     M/21/20:205041                                                                          -I 2005 · """"- Pcyo!,lo OJRRENT


                                                            09/11~02il            201ss.o1joOoul'l)n ..                                                                                         ••
H1tSnow   °"'· o,,...,....   S.p.e,
                                         llQIPml..CC.rd
                                         aI1Pml.C,.,.k
                                         BIUPm-Chock
                                         BlnPnO-Oh<d
                                                           --· ,_~-,
                                                            07/10/2(1204903
                                                            08lttl/2D2!).970
                                                            OIW7l2020 ...1
                                                                                   1826'.01
                                                                                   18253--01
                                                                                                                           1"2S·C.plllal1ffCOl!
                                                                                                                           100l·Cbomlcal"572
                                                                                                                                           •
                                                                                                                           10.0•Chamlool Sl2
                                                                                                                            1040 · ChomaiJ 4572
                                                                                                                                                       -/ 2005 • """"- f>nyni,lo OJRRENT
                                                                                                                                                       ,/ 2005•-.f'oyol,loOJAAENT
                                                                                                                                                       -I 2005•A<oto.i>nynhloOJRRENT
                                                                                                                                                       ,/:ZOOS•"""'-Poioblo~NT
                                                                                                                                                                                             5):36,00
                                                                                                                                                                                               500,00

                                                                                                                                                                                               =•
                                                                                                                                                                                               =·•
                  Case:20-03157-jtg                                               Doc KRIEGER
                                                                                       #:6 CRAFTSMEN,
                                                                                              Filed: INC.
                                                                                                      10/11/2020                                                                Page 14 of 16
                                                                                              Transaction List by Vendor
                                                                                                   July 1 ttlrough Or>tober 8, :2020




                            ~-
                          - --
                     a~Pml-Cl>o<k
                     BIOf'mt-Chock
                                         '111121120,050<2
                                                               ""•                                                   104C·Chomlool.ffi'.2
                                                                                                                     '°"" • m.. m1oo1•m
                                                                                                                                               ,/ 2005 · '""A PoyoOi,, CURRENT
                                                                                                                                               -I 200S•Ao<':t>.Poyw,i,,cuF<f<E>IT
                                                                                                                                                                                       1>ob>t     c,. . n




                                         ,_
                     BIITP .. -Ci>o<k    00/251ZQ20S1lD                                                              1(140•Chomlool~           ./200S•-o.PayobloCUf<><ENT


                     BIDf'mt-Choo<       .,~
                                         _,                          Qu-gono""'>d zoroa""'"n11r:1n .. olloo 1(140•Chomlool•m                   -I 200S·Ao<':tl.Pa)'Obi,,cuF>RENT


                                         ~,-
                     BIUP .. -C,,ock                                 Qol:l<Boolol r,eoarolodZO<Oomount lran.,,d,>o 104C • Chmniooi <572        ./ =·-PayableCUR!lE"°r
                     ewPm1..a.,,,,                                   Qulol<Boolol """""'o.!zoro omouotln,""""I"" 104C · Cbomlool.m:2           ./ 20CS · -   Poyob,> CURRENT
                     8IDF'nt-Chock                                   0u""8oobgenoro,od """'"""'""' ho"""ctlon '°"" • Chomlool<m                ,/ 200S•Acoto.Payai,loCUME"°r
                     BIIIPnd-0,0<I<      oel1<121l<OS01S                                                      1(140•Chomlool.ffi'.2            ./ 2000·-o.Ptr,.abloCUAAENT


                     811f'mt.;:hock      07/10/2010•004                                                              1°"0·Chomlcel.ffi'.2      -I 200S·Ao<':tl.PoyabloCUMENT




                                                                                                                                                                                                   ~-~-
                     Bl!Pml-<:i>od,      ~o.«>71                                                                     '""0·Ch-l<m               -I 2000--..PoyabloCURREITT

                     a~f'mt-::cc.o       07/D212"10                                                                  "''"•Cop1te1,_            -12oos•Ao<':tl....,..t11oC1.mRENT
                     BIIIF'nt-cca,o      07/1M<rnl                                                                   ,02s,eo,,..,1ll&lll8      -I 200S·-Payabl4CURRENT
                     aaiPnd-CC.,o
                     aI,,.,,,,-cc.ro
                                         07/2t/2Q2D

                                         -m
                                                                                                                     182S·CopiOl1-
                                                                                                                     1021'.i·Copltei1-
                                                                                                                                               ,J 200S·Ao<':t>. f'aynbloCURRENT
                                                                                                                                               .J ZOOS·Ao<':t>.PayobloCUAAENT
                                                                                                                                                                                                   =•
                                                                                                                                                                                                 5.000.00


                                                                                                                                                                                                   ,....,
                     sa,Pnd-ccaro        08/DT,;ro:io                                                                t62S • Cepftal 1 #SOU     -/ 200S•"""1o.l'ai,,bloCUMENT                       788.12


                                                                                                                                                                                       ..•
                                         --
                     BIIJPml-<Xo,O       O!l1Q.IQ20                                                                  182S•Coplla11,0D9B        ,/ 2005•-Ptrvo..,CURRENT
                     aI1Ptn1-::l>o<k     tl&'ll112"10                Quld<aoobgonor.tod>arnomo,n1tn,noo<110010,0·Chomlool.ffi'.2               -I 2005·/l.o<to.l'l>yobloCURF>E>IT
                     B1IIPnd-ccaro                                                                                                             -I 200S·Ao<':tl.PoyabloCUMENT
                                         ~,                          1&178-01                                        t625·t::.ptt.11J80IIB                                                       ,.000.00




                                         -_,                                                                                                   ./:roos-..,.... ...,..,..cuRRENT
                     aaiP""-::C.<0                                   1gnM1                                           162S·Copi0ol1-                                                                iso.oo
                     a~Pml-Cc:..rd
                     BIOPnd-CC.<O
                                         -m                          2012!Hl1
                                                                     19178-01
                                                                                                                     111:25•Copltol1-
                                                                                                                     102S•Copltel1"6098
                                                                                                                                               ✓ 200S•Ao<':tl. Pi,ynt,i,,cuMENT
                                                                                                                                               -/ 2oos•-~l•CUAAENT
                                                                                                                                                                                                 8.<tJO,Og
                                                                                                                                                                                                   2so.oo
                                         ,~,
                                                                     ,_
                     BlhPnd-CC.,o                                    1&178-01                                        ,=-eop1o11-                    2000·-o.PayobloCltAAl'iNT                      25(>.00


                     ei,Pmt-cca,o        .,~                         ,_
                                                                     ,_                                              102S·C.,,ltel1-           -I ZOOS·Ao<':t>.PoyabloCUMENT                       :zso.0g




                                         --__                        ,_,_
                     BIUPnd-cca,o        07/tOOO:W                                                                   1625• O.plol1 #8095       -/ 200S•"""1o.PayabloCUAAENT                        ;148.27

                                                                     ,_
                                         --
                     emPm1-CCoro                                                                                     182S·Copllal1-            ,/ 2005 · """1o. Ptrvob!o CURRENT                   J12.75
                     Bllf'mt-Cemo
                     Bl!P"".CC.<0
                                                    ,                ,_                                              1825•Cop1te11-
                                                                                                                     t62S·Cepttni1-
                                                                                                                                               -I 200S•Aocb>.P... bloCltAA£NT
                                                                                                                                               ,J ::,JOO·-o.PoyobloCURRENT
                                                                                                                                                                                                   270.00
                                                                                                                                                                                                    lt0.00
                     e.iPm1-CCo,o
                     BIIP/Ill.cc.,,i     ,_m                                                                         1625 • Cop/lol 1 -
                                                                                                                     11t2!i•O.pltol1-
                                                                                                                                               ./ 200S·Ao<':tl.PoynbloCURRENT
                                                                                                                                               ,/ 2005 · Ao<':>. i>i>vobi,, CURRENT
                                                                                                                                                                                                   2')8,70

                                                                                                                                                                                                    gs.SO
Ketr.r&Alm,wlon
                    ,._                  Oll/2S/20:2050S4                                                            1(140•ctJomlool.S72                                                           1.000.00

                     '"-                 to.lT/20,05141


                                         ,~,
                                                                                                                     1(140•et,omlcol<S72


                                                                                                                                                                                        .•      '!l!.717,00



                     ,._
                     -                   -··
                     BIUP.,-Ci>o<k                                   Qoiokaoolol -"'lodzot0a""'°"'1"'""'~"" 1°"0· C-14572                      •    ::,JOO·Ao<':tl.PB)'ObloCUl'tRENT
                                                                     o.... o.po,,tt                                  1114ll·ci.,.-.sn          ,J 2000·-o.PoyobloCURRENT
                                         1DI0112"1000                                                                                          •    2005·"""APoynbi,,CURRENT


                                                                                                                     1"'0·Chomlcol~            -I ..sPtiT•
                                                                                                                     104C•CI,·-=               ./ -SPLIT-




--                   ,_
                     BIUPml-Chock
                                         "=
                                         07/2000:,04$23
                                                                     Oulcl<Soobg..,.ra,odzoro•""""'bo""'ctl"" '""0•Chomloot.m:>
                                                                                                                     1(140•Ch-l•m
                                                                                                                                               ,J 0551l·OfllooSupplloo
                                                                                                                                               ./ 5580•Emp/DvooiDOOOl~O


                                                                                                                                               -/ 2005·Acoto.-loCURROITT
                                                                                                                                               -I :!DOS•Aocb>.Pa,.bloC\JRR£NT

                                                                                                                                                                                        ..
                     -
                     BIOF'mt-Chock       07/20/20:ro
                                         ora=o-w.:t•
                                                                     0.-g""omtoo Nro -UO! .."'8dloo 104C • Cbomleol4S72
                                                                                                    ,..,o.m.omlool<m
                                                                                                                                               .J =---i,,cuRRENT
                                                                                                                                               -I 2005·/l.o<to.P.,..i,loCURF<ENT


                                                                                                                                                                                                 ,~·
                     -
                     '"-
                     ,_
                     ,._
                                         D7ill1f.!"10"893
                                         07/100020 4910
                                                                                                                     104C·C1,-4ST.!
                                                                                                                     1(140•c:t,omlcel<5n
                                                                                                                                               -I   37S6·L.ooofromSMn>ho..,,-MH
                                                                                                                                               ✓ J75a·L.oonfromSIIOn>h-,-t.lH                    1,000.00




                     -,._
                                         07f.!tl2020 .... 9                                                          '"""•Chomloo'"m           ,J J7Sl!•IDoofromS"°ml>oldo,•MH                   1,000.00
                                         07123r.!02D•950                                                             10-IO•Cl,-4572            ./ 3756•1.oaolrnmSll.,.ho~ot•MH                   ,.000.00
                                         ormao:ro•m                                                                  1040·c:t,omlool<ST.!      .J J75a·Lotiof"""Shamh""',r•MH                    5.000.0IJ
                                         08/D712<)20"®8                                                              ,..,0•et.om1oo1 •   m     .J J7SS·L.ooo!rnmSharollo..,,-MH                  2.000.00




                      - --
                                         tl!/1Q.!Q20SOll3                                                            ,..,o,cnom1cal<ST.?       '    J7$8•...,..,/romShsraholdor•MH               5,000.00

                     '"-                 ""'21f.!02D5Dl9                                                             1114ll•Cl,-.S72           ./ 375"·'-""of"""SJ,'roholdot·MH                  M00.00

                      ,._
                      ,._
                          _,_
                      - ---
                     '"-
                                         ~051l711
                                         09/11f.!0205Mt
                                                                                                                     104C•Chomlool<ST.!
                                                                                                                     1<>•0 • Chomlcor •m
                                                                                                                     104tl·Chmniooi.S72
                                                                                                                     1(140•Chomlool4S72
                                                                                                                     1(140•c:t,omlco1457;.
                                                                                                                                               -I J75a·L.ooafromSl>iln>h-r-t.1H
                                                                                                                                               -I 37SS·l.oao!romShnrahoi<io,-MH
                                                                                                                                               ./ 37!11!•1.oaof"""Slwoho~..-•MH
                                                                                                                                               -I 3756·!.oeo!rnmSlio""'°..,,.M>J
                                                                                                                                               -I 3756 · IDoo frnm Shsraho~o,• MH
                                                                                                                                                                                                 5.000,00
                                                                                                                                                                                                 1,00~00
                                                                                                                                                                                                 ,.000.00
                                                                                                                                                                                                 5,000.00
                                                                                                                                                                                                 5.000.00




                     - --
                                         1°'1lt/2Q20 5138                                                            , .. o.cnom1oa1.m:2          37$8•1.o,mf"""SJ,"'°holdor•MH                  ,.000.00




                       -~,
                     e1Pm1-Cl>ccl<
                     elBPmt-Cheok
                     sanPnd-Ch"""
                     aaiPml-<:i>o<k
                     BIIPml--Cbool<
                                         D711MQ20<il!l5
                                         08/Dl'a02D•m

                                         Oll/2$'2Q205oaS
                                         t°'1l1f.!02DS127
                                                                                                                     104C·Chomloal4572
                                                                                                                     104e.ci,-.sn
                                                                                                                     '°"0·Chornlool<m
                                                                                                                     10-IO•Chomlcol4m
                                                                                                                     104tl·Chumlcol4S72
                                                                                                                                               ./ 200S·"""1o.Payab>oCURRENT
                                                                                                                                               -I 200S • ..,..,_ PtrvoOO, CUMENT
                                                                                                                                               ./ 2005·/l.o<to.f'ni">bloCURRENT
                                                                                                                                               -/ 2005·""""-P•l"'bloCUAAENT
                                                                                                                                               •21Xll!•"""1o.PoyabloCURl'J1ITT
                                                                                                                                                                                                   ~-
                                                                                                                                                                                                   250.00


                                                                                                                                                                                                   250,C(l

                                                                                                                                                                                                   =•
                                                                                                                                                                                                 1.750.00




Nl~HUIS
                     BIOPnd-Ct,O<I<
                     BWPml-Choci<


                     BIIIP"".(':!,ocl!
                     llillP""-Choelr
                     a~P""-Cl>ccl<
                                         --
                                         07/01/20Zl4a71!



                                         07/01/20a(l 4879
                                         0711Da(l204905
                                         om,12020• ..1
                                                                                                                     '""0·Chomlco!~
                                                                                                                     1(140•Ch-l<m


                                                                                                                     1(14C•c:t,omlcol.m:>
                                                                                                                     '°"" · m.omlool•m
                                                                                                                     1(140•et,omlool4S72
                                                                                                                                               ,/ 200S•Acoto.-loCURRENT
                                                                                                                                               -I ::,JOO·Aocb>.,,,,,.bl•~

                                                                                                                                               ✓  1005 • Ao<':>. Pn,,nblo CURRENT
                                                                                                                                               -I 200S•Accio.Po>obloCURRl:NT
                                                                                                                                               -I l<IOO·Aoct..-blo"'-'RT"1NT
                     sa,Prnt_,,hock      07127f.!O:ro411S:;                                                          1(140•CIH>Flilool4Sn      -/ 200S·A<cto.-i,,CURRENT
                     BIIIPnd-Chock       08al712<)205001                                                             '""0·Chomlool<S72          ,J 2005·Ao<':tl.P,,ynl,loCURRENT
                     awPm1.et.,,;;
                     BIIPtnl-<:l!eol<
                     sa,P.,-Cl>t>ck
                     llillPml-Choelr
                     BIIPml-Ct>oo<


                     BIUP""-Ch°""
                                         --
                                         Oll/1.f/20206011
                                         ""'21f.!020 S0"3


                                         (l(/f.!!11;02051(14
                                         1'-'01f.!02DS1ii!


                                         -=,
                                                                                                                     1(140•Ch-14S72
                                                                                                                     1114ll •ct,omb>l.m:>
                                                                                                                     1(14C•c:t,omlcol.m:>
                                                                                                                     ,..,o•Chomlool•m
                                                                                                                     1040•et,omknl'572
                                                                                                                                               -I 200S·A<cto.Poyo°"CURRENT
                                                                                                                                               ./ 200S·Ao<':tl.i>,yooloCURRENT
                                                                                                                                               -/ 2005·A<cto.i>l>rnbloCURREN1"
                                                                                                                                               -/ 2005· A«!c. Pey,blo CURRENT
                                                                                                                                                    200S·""'lo.PayobloCURRENT


                                                                                                                                               ,/ 200S•A«tc.Pnyn\,loCURRENT


                     Hllf'mt.(;,,_.<
                     BIIIPml.CC.,O
                     BillP"".CC.<0
                     BIPml.ccard
                                         -
                                         07121(.!0,0


                                         08/DTf.!020
                                         D811<f.!020

                                         -m
                                                                                                                     1S2S·Capl!ol1-
                                                                                                                     1825•C..,ltel1"11COB
                                                                                                                     1""5·Copl!ol1-
                                                                                                                                               -1 200S·-o.f'al"obloCUAAENT
                                                                                                                                               ,/ 2005•- PoyoOloCURRENT
                                                                                                                                               -I 2005·""""--loCUMENT
                                                                                                                                               -I 2000•-PoiobloCl.mRENT
                                                                                                                                                                                        0.00


                                                                                                                                                                                                   ·~
                                                                                                                                                                                                 1.610M
                                                                                                                                                                                                   mn


                                         --,                                                                         '82S ·Cepttal 1-          -I
                     Bl!Prnt.CC...
                     BIUP""-0,ock        ~-,                                                             """""ctlon 1(140 • Chomlool<m
                                                                                                                                                    200S•-r-.,..,.,CURREffT
                                                                                                                                               -I 2005 • Ao<':>. - I • CURRENT
                                                                                                                                                                                                 3.112.07



                                                                                                                                                                                        ..•
                                                                     °"""'6ool,>g"'°- """'"""'""'




                                         __
                     BaiPml.«:o<O                                    21-                                             1825·Captt.i1Jl80BB       -I 2005·Acc!a.PayobloCURRENT




                                         --,
                     HIIPml-Cllocl<      00/10/20,0                  QulckBoolol goo.,.to,Jaorn """"'"' , . . . - , 1040 · Ch.....,,l.ffi'.2   ./ 200S•Jlcdo.PayobloCURRENT
                     BIOPml.CC.ro
                                                    ,
                                         091111:!o:!ll                                                                                         ,/ 200S·Ao<':t,. PayabloCUAAENT
                     BIUPnd-Ch°""                                                                                                               ,J 2005·Acoto.l'oyobloCURRENT
                                                                                                                                                                                        ••
                     awPm1.«:oro
                     B~P.. -Cco,,j       ,_m                                                                         t825•Coollol10IJOSB
                                                                                                                      1825·CopllOl1"600a
                                                                                                                                                    2005·-o.Payal>loCURRENT
                                                                                                                                               ./ 2000 · ..,..,. Pu\,ablo CUR!lENT




                                                                                                                                                                                                              Pa;uon
                  Case:20-03157-jtg                                                Doc KRIEGER
                                                                                        #:6 CRAFTSMEN,
                                                                                               Filed: INC.
                                                                                                       10/11/2020                                                            Page 15 of 16
                                                                                         Transaction List by Vendor
                                                                                             July1 lhrough Oc:tober8, 2020




                          - - ... ~- -
                     e1,Pmt-Chooic
                     MPml-Cl>O<lc
                                        07!111'20204800
                                        07111!/2020"907
                                                                 ~""
                                                                                                                          ~·
                                                                                                                ,o.i,.e,,,,m1ca1 • sn
                                                                                                               104ll·Ch-4Sn
                                                                                                                                         o,                     son,

                                                                                                                                         ,/ 200S•Aooto./'oynl,loCUF<RENT
                                                                                                                                         -/ 20DS·""""'- ...,.bloCURR!lNT
                                                                                                                                                                                               ,_,a.:,a
                                                                                                                                                                                               •
                                                                                                                                                                                               1 4,00



                                                                                                                                                                                    .•
                     lll!Pmt-Ci-,,      071Z1r.ro2C-111<2        ~                                             1CWO•Ctlomlool4$72        ,/ 200S·Aed>..Ptlyol,loCUAAENT                       1"7.00




                    -ewPm1-C1>cc•



                     BWPml-Ct,o,;k
                     BIIPmt-Cliook
                     lll!P .. -Choolc
                                        OT120,w20
                                        07121l/Z02<l4""'


                                        01mma20_,
                                        07110/202<)490$
                                        07IZ1'21T.10~
                                                                 C,""8ook> [!On.,.1od>ero omot111t I"""°""'"



                                                                 1915;).<11
                                                                 19154,<)1
                                                                 191,,._,,t
                                                                                                                '°"' •eo..-,sn
                                                                                                               104ll·Ctlomlcol4Sn


                                                                                                                104ll·Chomlcol4Sn
                                                                                                                104ll•Chomlcol4$72
                                                                                                               1CWO·C,,,,mlcoi.sn
                                                                                                                                         ,/ ::OOS·Acdo....,.bloCUm;ENT
                                                                                                                                         ,J 2005 · Aooto.    ...,.,1o   CURRENT


                                                                                                                                         ,/ ::OOS·...,..o.l'<lyabloCURReITT
                                                                                                                                         -I 2005·""""-""'"bloCURRENT
                                                                                                                                         -I 2005•Acd>.i>l,ynhloCUAAENT
                                                                                                                                                                                   ,
                                                                                                                                                                                             1.273,00


                                                                                                                                                                                               500.00
                                                                                                                                                                                             1,00000
                                                                                                                                                                                              SOD.DO
                     BWPmt-Cboct        oem:.,;a20-wn            191,,._,,,                                     104ll·Chtlmloal4Sn       ,/ WOS·A<ds.PoyobloCIJAAENT                         Z000.00
                     llllPmt-Cbook      ""'"712020•!1$3          t915S--01                                      104ll·Cbomlocl4Sn        -I 2005·""""'- PoyobloCURRENT                       2.000,00
                     llllll'n<-Choolc
                     lllUPmt-Ch-
                     SiPmt-Cl>cck
                                        ~,-
                                        0&1"'2020SC>l8


                                        OOIU/2(1200068
                                                                 1111)7.
                                                                                                               104ll•e,,,,m1ca,.sn
                                                                                                                ,cwo,enotn1cor4Sn
                                                                                                                1"'1l •Ch-4Sn
                                                                                                                                         ,j 2005•""""'-PayabloCURREITT
                                                                                                                                         -I 2005•Acd .. PoyobloCURReNT
                                                                                                                                         ,/ 2005 · Acd>. f>nrat,le CURRENT
                                                                                                                                                                                            zooo.oo
                                                                                                                                                                                             1.550.00
                                                                                                                                                                                             2,•55,00
                     lllOPm!-Chsck      09/111;?020508:'l                                                      104ll·Cbomlool4Sn         ./ 20115 · A<ds. P,,j,,l,lo CURRENT                2,500.00
                                                                                                                                •
                     lllUPml-Cl,-       Oll/1(02020SG6"/
                                                                 -~,                                           tCWO. Ch,,rniool sn       -I 200S•AcclB.Po! .. l•CURRE:ITT                    <.500.00




                                                                 ··~
                     BWPml-Cl>cck       09/25/2020 5105                                                         1"'1l•Cl1'1nQl4$72       •       :ZOOS•Acdo.,._,..b1oCUAA11ITT               2.000.00
                     BIIPm!-Ct!eck      10<01/;?02<) 5129                                                      104ll·Cbo-4Sn                     2005 • Aoolo. Pn,oblo CURR!:NT               500.00


                     BIIIPml-CtiO<I<    oei,,=o...,              ,.,,_                                         1cwo-~1,sn                <IW0S·Act4.Poy,,bloCURREITT
                                                                                                                                                                                            ·=•
                     SIIPmt-C"°"k
                     BIOl'm!-Chod<
                                        -··
                                        07110t.!020•90!I         G!i, .. 7"So094

                                                                 ,.,,_
                                                                 G,p-94
                                                                                                                1040·Cboml<ol4$72
                                                                                                               1°""•0i>omlool4Sn
                                                                                                                                         -I 2005 · """"'- Poyoblo CURRENT
                                                                                                                                         -./ 2005 • Acd>. Por,,t,lo CURRENT
                                                                                                                                                                                            11_25<.70
                                                                                                                                                                                            12,135, 4




                                            --
                     SiDPml-Cha<t       1001=o 5130                                                             104D•Chon,lool4572       •       2005•Aoolo.Pol"'bloCURRE:ITT               11,531.24


                     BIOPm!-CCord
                     llll1Pm1-COa"'
                                        07/02<!02<)
                                        07110t.!020              VOJl):9000509
                                                                                                               1S2S·Oopllai1-
                                                                                                               1825•0.,,lloi1"60"8
                                                                                                                                         -/ 2005 · A<at;. Poyoblo CURRENT
                                                                                                                                         -I 200S•AcclB.P>yoi,loCURRENT             ,.         =oo

                                        -__ -·
                     lllllPml-Ceord     07atr.?020                                                             1"'15·C.pOQ>1-            ,/ 2C0S•-PayabloCURREITT                             2so.oo
                     BIIPml-ec..d       -m                                                                      H115·C.pllel1-           -/ 200S•""""'-PayabloCURRl!ITT                       ,.oo
                     llllFl'm!-COa"'                             0.1<1<8oobgma_,,,"'_,. .._<tlon1825·0.,,tr.11-                          ✓ 21XlS·-.Ptlyol,loCURRENT                0.00
                     9iUPm,-Cl,O<k      0e/1<1121l;O             c,.,.Soolol o,, .. m1><1 "'"'""""'"' '"'"""'""" ,cwo • chemloor •sn     ,/ 2005·...,..o.l'<lyabloCURReITT         0.00
                     HPmt-ece..         -m,                                                                      1S2S•Oop;,,,1_          ,/ WOS·""""'-PoyobloCURRENT
                                                                                                                                                                                   ,.
                                            --
                     BIO Pm-Check       011121/202<)             <>u-g.,,,m>d,..,.,,,.,,,.,,.,_lon 1040·Cllomlcol4Sn                     ,/ 21XlS · ..,,.,._ Poyi,b'" CUF<RENT
                                                                                                                1"25· Copllol 1 fOOg(I   ,j 2II05•Aooto.P>yoi,loCURRENT                        250,00
                     BlnP .. -COa"'
                                                                 ·~~
                     lllllPmt-CCo"'     ==,                                                                     1"25·C:.plnl1"809•               200S·Aoclo..Pa,..t11oCURRENT                 250.011
                     BIIPmt.CC...       -m                                                                     182S·C.pllol1-            ,J 2005 · Acdo. Poyi,blo CURRENT                      , . ..00


                     BIIIPm,-ei,..,.    Olll1612mo 50e8                                                         tCWO·Ch-r•sn             -/ 200S•Acd,i.PoyabloCUMEITT                       12,510.00
                     B~Pmt-Cllock       l)gl25ml205106                                                         1040-ci,....,.1,sn        ,/ :roos·Acda.l'oyobloCURRENT                      13_375.00
                     BlnPml-Choolc      10,01'20205131                                                          1040•Cllombol<Sn                 2005·- l'oyobloCURRENT                        ~00




                       -
                     BWPml-CCon,        oomm020                  745<10                                        1"-l5·C:.ptt.11-          -I 2IIOS•Acd,i.PoyabloCUF<RE:ITT                      128.64
                     B~Pmt..CC..-,,     00/241:!020              7<5410                                        11:1l5·C.piml1-           -/ 200S·Acdo.PayabloCURRENT                          322.16
                     Bllll'm!-Cco"'


                                                                  ..
                                                                 7"5ol10                                       162S•Copllol1-            -I ;oos•-.PoyobloCURRENT                              127.S1




                       _,
                       ,_
                       ---
                     BWPml-Choct
                     BIPPmO-C"°"k
                     BIIIPml-Choolc
                                        07/11!/20204810
                                        OS/1.,,0205019
                                                                 ,
                                                                 ,oo,
                                                                                                                ,cwo•chemlool•sn
                                                                                                                10<0•ci,-<Sn
                                                                                                                1040•Cllombol<Sn
                                                                                                                                         -/ 2005 • Acd,i. Pal"'blo CUF<RE:ITT
                                                                                                                                         ,J 21l0S•Acd,i.Po,..bloCI.IRm';ITT
                                                                                                                                         -I 2005 · Acc1B. Poyablo CURR.ITT
                                                                                                                                                                                                =
                                                                                                                                                                                               277.El.
                                                                                                                                                                                               4'1322




                     - _,_
                    '"-
                     BWPml-CI,-
                     a~Pml-Cbock
                                        01110t.?1tm . .    ,1
                                                                 C-od"' Olroel Oo..,.itSor,1>, onllll/2Sl20,,1CW0 · Chomlcal <Sn
                                                                 C"""'"1,,,0JrOC1,,.,.,.,,Sotvlooon1Ml&0'02>1040·~4Sn


                                                                                                                1cw0-c1>omioo1•sn
                                                                                                                1cw0-chom1co1•sn
                                                                                                                                         ,J 801C•Pa1JOIIE<po1u...
                                                                                                                                         •GOtO•PoyJOIIE,po,.....


                                                                                                                                         -I 200S•AcclB.Poy .. loCURRE:ITT
                                                                                                                                         -I :ZOOS•Ao<le.i>aya"'•CURREITT
                                                                                                                                                                                                   '"
                                                                                                                                                                                                   1.75


                                                                                                                                                                                               :,.,o.OO
                                                                                                                                                                                               1:ro.00


                     BlnP .. -Chod<     07/01'21T.IO<lls.?                                                                      •
                                                                                                                104ll·Chomlcol sn        -12005·""""'-PoyobloCUF<RENT                          100.00




                       ---
                     SWPm<-Choct        0712'1120:D-                                                            1CWO·Cnomlool•572        ,/ 2005•-PeyabloCURREITT                              100.00
                     811Pmt-Cnock       oa,n:v.,020•m                                                           1040·Chtlmloal4Sn        ,J 20IIS•Acc1B.PoyabloCURREITT                        100.00
                     9Jil'm!-Cneck                                                                              1040·Chomlocl"5n         ,/ 2005·"""->.Pay,,bloCURRENT                         100.00
                     lllUPml-e>,-       0!/21'21T.10S04!                                                                        •
                                                                                                                1°"0•Chorriool 5n        ,/ 21XlS · A<at;. - I • CURR!:NT                      100,00




                     -
                     S~Pml-Cl>ccK       10<0'1120:1)5132                                                        ,.,.o-cnomlcol4572               200S•AcclB.Po1""bl•CURRE:ITT                  100.IIO


                                        111/D1,=oell                                                            1040·Chomlcol4Sn         • --si>UT-

                     SIPmt.CC...        0711°'20:!0              -,~                                            1tl2S•Copllol1"8095      ,/ 2005·""""-Po,..bktCURRE:NT                       1,0!!Z••
                                        07101/202<)4!333                                                        1040-c,,....,.l,sn       ,/ 2005•...,..a.PayobloCURRENT


                                                                                                                                                                                    .•       2AS7.04
                     BIOPmO-Cneck                                ,~~




                     a~Pml-Cho<k        07120/2ll20              °"""'Soolol o,,oorolod '""'""""'"'   ''°""''"°" 1040 • Chamlcol•sn      -/ 2110S·A<at;.PoyabloCURRENT             ,
                     '"-                07121l/Z021,.92!1                                                       1040·C!,omlcol<Sn        -/2005·""""'-PayobloCUF<RENT


                     lllUPml-e>,oot     07!01'21T.10             """"""°"'gooomlod ''"""""'""'        """'"°""' 1040 • Chomlool<Sn       ✓       2005 • Aooto. f'nyni,lo CURRENT   0.00




                     -
                     '"-
                     '"-
                     '"-
                                        0710812D2<>•<0o-
                                        liMl7'2020aUlo-
                                        Oll1W'21T.100lllo,,.,.
                                        «>llSf.lo:?Ooo!opoy
                                                                 rnm,oa.100
                                                                 ~100.100
                                                                 snsea,00.100
                                                                 snooe.100.100
                                                                                                                1"""·Ch....,.14Sn
                                                                                                                1040.c,,.-,sn


                                                                                                                tCWO•Chomlcol•rn
                                                                                                                                •
                                                                                                                1040•Cllemlcal 5n
                                                                                                                                         ,/ G:)4()•To~phono
                                                                                                                                         ,/ 6:MD•Tolopt,ono
                                                                                                                                         -J SUO·TolophDAO
                                                                                                                                                 ll340·Tolophono


                                                                                                                                                                                   ,   .•
                     ,_
                     9JIIPml-Chocl!     o,~
                                        amor.ma 4921
                                                                 Oulcl<l!oob;onomlod>ernan-,,,ot!tta""""lon1040·C!,emi;al4S/2
                                                                                                                1040·Ctlomlco14Sn
                                                                                                                                         -/ 2005 · Acdo. Poyoblo CURRENT
                                                                                                                                         ,/ 21)1)5 · """'"- f'nyni,lo CUR~WT
S>llrT!'Ud<-
                     BIO Pm-Check       07/01/202<) .....        KlllEC                                         1CMll·C!,-l4S/2          -I WOS·Ao<!o.,,,,,..bloCUAAENT                        t-0.38
                     BlnPno-Cl>ocl<     07110®20qi2
                                                                 ~"                                             1040•c,,,mleol4Sn        -/ 2005 · Acde. Poyoblo CURRENT                       138.70
                     B111Pm1-Cl>od:
                     S~Pml-Checi,;
                                        08/FW20204"74
                                        08/1...::io:?050:21
                                                                 ~'"
                                                                 ~"
                                                                                                                1040•Chomioo145n
                                                                                                                1CWD·Cnomlcol•sn
                                                                                                                                         -I 2005·-"=o.-loCURRWT
                                                                                                                                          ,J 200S•AcclB.Poycl,loCURRENT
                                                                                                                                                                                               124,10
                                                                                                                                                                                               211<.211
                     9Jnl'm!-Cneek
                     9JUP .. -Chod<
                                        011121/202<) 5047
                                        a=o507'l
                                                                 ~"
                                                                 ~~
                                                                                                                1040·Ch-<Sn
                                                                                                                1040·Chomlool<Sn
                                                                                                                                         ,/ 2005 • ......_,..,.bloCURRENT
                                                                                                                                         ,J 200S·Aod>..-loCURRSNT
                                                                                                                                                                                               330.21
                                                                                                                                                                                               38800


steelCrallT<eh.
                     8~Pml-Choct        10,nt:a2os133
                                                                 ~"                                             ,.,.11.c1>omloa,.sn      • 200S·Aoclo..Po)'ObloCUAAEITT                        19S.51


                     BIUPml-Ct!eck      07101/2021l4MS                                                          1CMll·Ch.-l<Sn           ✓ 2005•""""'-PayabloCURRENT                         1.1~00
                     BIUPno-ChO<k       07110t.!020"8'13                                                        1040•Chomioo14Sn         -I 2005 · Acdo. ,,,,,..,,. CURRENT                    352.00
                     B~Pmt-Cho<•
                     81PPml-Cbock
                     9JUl'm!-Chocl!         -·__
                                        0712tr.?020-494S
                                        ~•975
                                        08l21'2020504'!
                                                                 20D1!Kl1


                                                                 W130-0!
                                                                                                                1""0•ct,;,miool<Sn
                                                                                                                1040•Cllomlool4572
                                                                                                                1040·Ch-4S/2
                                                                                                                                         -./ 21XlS·-.PoyabloCURRENT
                                                                                                                                         -I 200S·Aoclo..-loCURRENT
                                                                                                                                         -/ 200S·Acdo.!'oyabloCURREITT
                                                                                                                                                                                               282.00
                                                                                                                                                                                               411.00
                                                                                                                                                                                             1,531.00




                                            ·-
                                            ,_
                                        -~· ,_.                  ,
                     a~Pmt-CC<>rd       07t;?tt;?020                                                            1825·0.,,..1 1 -


                     lllllPm-Cneck                                                                              1040·Ch.....,.14Sn


                     SIPmt-Cnoc•        0710'1120:D aes•                                                        ,.,.O•C!Jom«ll•sn        ,J 21XlS·A<at;./'oynl,loCURR!:NT                       85,00
                     Bin PmO-Cnook      0&/1"'20205022                                                          1"'1l•Ch-14S72               i   200S·Acc1B.Pa,..bloCUAAE:NT                     85.00


                     BIIIPm,-Cl,od<     08r2(02020SOn            Sl~!.oct-m                                     1040•Chomloo14Sn




                                                                                                                                                                                                          Pago5of6
                         Case:20-03157-jtg                                         Doc KRIEGER
                                                                                        #:6 CRAFTSMEN,
                                                                                               Filed: INC.
                                                                                                       10/11/2020                                                           Page 16 of 16
                                                                                               Transaction List by Vendor
                                                                                                   July1 through Octt,bcr3,2020




                                 -                .. ...                                  ~-                                                                                      - ~·
                            8iQP .. -C,,oo1<
                            aruP""-choek
                            S~Pmt.ct>ock


                            BiilPml-choek
                                                0711>1'2020<867
                                                01110/2020"814
                                                0Ml3t.!020•978


                                                07/10/2020"9"15
                                                                       ---··-··                                     10,,0-cn""""'1•sn
                                                                                                                    1D41l•Cl'!crn;onl4S72
                                                                                                                    i040•Chom"""45n


                                                                                                                    1D41l•Cl'!crn;onl<IS72
                                                                                                                                             ✓


                                                                                                                                             ✓
                                                                                                                                                 21105 • .-._?ayot>loCURR!:ITT

                                                                                                                                             ✓ :!OOS·A«<o.Po'°l>loC\JRReNT
                                                                                                                                                 2005 · Ao<:tK. Poyoblo CURRENT
                                                                                                                                                                                         ,o,rno
                                                                                                                                                                                         ~.,
                                                                                                                                                                                         2SC,,00


                                                                                                                                                                                         101.00

                            BID!'mt.Chook       08/07/202()4a{M                                                                                                                          240.04
TAA.(;.10¢.
                            !ll!IPml.cho<k      D7"11f.l0204811                                                     1041l·Cn-4S72            ,/ 2<lll5 · Aceto. Poyoblo CURRENT          980.10
                            BIOPmt.Cheok        07121f.lO::O•~                                                      ,,,...c,,."""'1•sn       ,j :lOOS·A<ciB.PoyobloCURRENT                94,14
                            BiQPn<-C,,O<I<      08/D7'2020""'""                                                     1040·Ch-l4Sl2            ,j :!005•--Poyob!oCURRENT                   ~.,
                            !lPIPml<:hook       D!l1-<f.l0:2DS023                                                   10<0 •ci,-4572           ✓   21)05•""'°0.PoyobloCURf<e,IT            ~.,
                            e11Pmt.ct>ock
                            BIOPn<-Chool<
                                                08f21f.l0::050<P
                                                CIMSIN.!0 5107
                                                                                                                    1040•c:t>om"""<IS72
                                                                                                                    10.,o.cnom1co14572
                                                                                                                                             ,j :lOOS•Ac<!,,. -•CURRENT                  "~
                                                                                                                                                                                         ~.,
                                                                                                                                             -J 2DOS·A<da.Poyol>loCURRENT
                            P:IIIIP .. <:hook   1<>1ltf.l020 51:W                                                   1D41l·Ch-45n             • :!005·A<dB.PoyobloCURRENT                 000,00




                                                                       ,-~,-~
                            emPmt-e,,oo11       D"'14!2020S0:2-I                                                                                                                         w~

                            amP.. .cback


                                                 ---
                                                ~020491!1
                                                                       ,-~
                                                                       ,-~
                                                                                                                    1040·c:t>omlcsl<IS72     ,j 2005·A<ao. Poirnl,ioCURRmT
                                                                                                                                                                                         ,_.
                                                                                                                                                                                         >=ro
                            BmPn<.Chooll




                            -
                            BIIIP .. -C,,O<k
                            SWPmt.cback


                            s,nP .. .C.O<I<
                                                 --
                                                oe.21'202D'i05D

                                                09/011202() 507S
                                                om=o•1118
                                                                       ,-~
                                                                       ,-~
                                                                       VOID,
                                                                                                                    ,0.,0-en."""'i,sn
                                                                                                                    ,o.,o-cn°"""'14572
                                                                                                                    1D41l•Cnomlcol4S72
                                                                                                                    1°"0·Chomlcol45n
                                                                                                                    t0.,0·Ch-145n
                                                                                                                                             ,j :lDOS·A<ciB.PoyobloC:URREITT
                                                                                                                                             ✓   :roos·...,.o.Poyol>loCURl'IENT
                                                                                                                                             ✓ 2005 • A<ao.   Pi,ynblo CURRENT
                                                                                                                                             ,J SD:li·Stlbcoodrn<ISorvlco
                                                                                                                                             ,j :!005·Acdo.Poyol>loQJRl'IENT
                                                                                                                                                                                  ,.,
                                                                                                                                                                                         moo
                                                                                                                                                                                         moo

                                                                                                                                                                                         ~.,

                            -
                            BWPmt.O,,,,,k       10llltf.l0:20 5135                                                  10<il•Cnoml:ol4S72       • 2005 • ""'°"- Poyoblo CIJRRENT            ~ro




                                                --~=-=                                                                                                                                   -~·~·
                                                11W1'20205137                                                       ,o.,0-cnom1cor•sn                                                    SOO.OD


                            811Pml.CC.,,,                                                                           1ffl·Cnpl!Al1"81l08      ✓   2005·Ao<:tK. PoyobloCURRENT



                                                                                                                                                                                         .
                            Bl!Pn<-Cceod                                                                            18:25•C.,,ltol1""'11l6   ,j 2DOS·A«t..i'oyal,loC:URREiNT


                                                                                                                                                                                         , .,


                           ·--·-
                            SWPmt-CCB/11




                           ·-
                                                 _,
                                                07f.l3f.lll20ACH
                                                Oll,2Jf.lQ2DACH
                                                OOl21f.l02DACH
                                                                                                                                             -I 6188•W,rl<Comp
                                                                                                                                             ✓ 8188•-Cnm,,
                                                                                                                                             ,j 8188·Wori<Cornp
                                                                                                                                                                                  ,.•    _,,
                                                                                                                                                                                         49Q.10




                            BIOf'ml.CC...
                            Si!Pn<-CC.,od




                            -
                            Bllf'ml.Cl>oek
                                                --=
                                                0712<),1!0,,,
                                                D7/20J20<1l08"28
                                                                                                                    1ffl·Coplo,lt-
                                                                                                                    18:25•C.,,ltol1""""6


                                                                       QuK>kBoolmgonOflltod::<,ro omoo,• """"""I"" 1D41l • Cno<t!lcol4S72
                                                                                                                    1040·CIIOmlcol45n
                                                                                                                                             ,j :!DOS· Ac<!,,. Poyoblo CURRENT
                                                                                                                                             -I 2DOS·A<ciB.PoyobloCURRENT

                                                                                                                                             ,/ 2005·A<ao.Poyol>loCURRENT
                                                                                                                                             ,j 2005·/lodz.""""'loC:URRENT
                                                                                                                                                                                  0.00



                            BWPmt-<:h<>ok       07.0,l.!0:20 .....                                                  1Cl40•Chom/oel4S72       .J 21lti5"""""-""'"blaQJAAENT
                            emPmt.cnocJ<        07110120204916                                                      1D41l·Chom"""•sn         ✓ 2005·A<ao.PoyobloCURR!:NT
                            8iUP .. -C,,oo1<    071.l1'2020-7                                                       10.,o-cnam1cor•sn        ./ 200S·Aoc1B.PoyobloCUF>REiITT
                            B~Pmt.che<k         0Ml3t.!0:2D49TI"                                                    1Cl40•Chombil45n         ✓   :roos·A«t..PoyobroCURR!:NT
                            BIBPrnt.cti&ok      08t21120:2050i51                                                    1040·Cl>omleol45n        ,/ 200S·Ao<lo.l'>ay,,!,loC:URRENT

                                                                                                                                                                                          .
                                                                                                                                                                                         , .,


Un~ Tool •nd Mo!~ - -
                            BIIJPmt-Choclc
                            llllPmt.C,,.,,k




                            -
                            BIIIPn<-Chool<
                                                07altf.l02D~
                                                07/Hlf.10204917
                                                08103121l21l4978


                                                0711&1!0:207"W19
                                                                                                                    1D<ll·C1i-145n
                                                                                                                    1lH(J•Cl,oml:ol<IS72
                                                                                                                    1040·Chomlco145n
                                                                                                                                             -J ::g05•""""-""'"l>loCURRENT
                                                                                                                                             ./ 2005•-PoyoblaCURRENT
                                                                                                                                             ,J 2005 • A<ao. Poirnl,lo CURRENT
                                                                                                                                                                                         ~-
                                                                                                                                                                                         200.00



                                                                                                                                                                                         110.00


                            BIUP .. -Clmcl,     07120/21l.O            -gomrnlOO,oro•""'""'"""..o!Jon1D41l·CIIOmlco145n                      ,J ;DOS•Ac<!,,.PoyobloC:URRENT       0.00




                            ---
                            cnoo1<              0712Df.la.!D4112f1                                                  tD<ll•Ch-l•sn            -/ 2DOS·Aodn.Pn:10bloC:UAAWT


                                                ~,-
v,nMooo,,
                                                ==

                                                --
                                                                       =-
                                                         000012Tl'"83 72TT4!1220
                                                1u.=0:20 72TT41139D   72TT4!1220
                                                                                                                    1040·c:t>om"""45n
                                                                                                                    1040·Chornlcol45n
                                                                                                                    ,0,,0 • cnom1ai1 •sn
                                                                                                                                             ✓


                                                                                                                                             •
                                                                                                                                                 5004•S•pp01oo-Joo
                                                                                                                                             ,j 5<61!•0.ll,ory!SJ,lpp~~
                                                                                                                                                 5004·S,ppl....._.,b
                                                                                                                                                                                           -~
                                                                                                                                                                                          :w.11
                                                                                                                                                                                          78,08



                                                                                                                                                                                         ....,o
                            811<-.Cheok                                                                             1lH(J•Chomloo145n        ✓ --$PUT-


                                                                                                                                                                                          .
-
                            BiQP .. ~           OOl24f.l0:20""'                                                     10.,0·et.omlool45"       ,/ .;:lPLIT•                                 s,.s,
                                                                                                                                                                                            .,


                            --
                            B~Pmt.C,,.,,k       1'l/a1f.l0:20aeh                                                    1D41l•Ch-145n            •   .SPLIT•




                                                ~-,                                                                                          ✓ 8273·Fio>cA°"'~F-
                                                07/tGm,0                                                            10.,0·Cho"""'l<sn
                            co~                                                                                     t0.,0·Ch-l•sn            ,j OZ73·Fi»<Adminf-

                                                =~m                                                                 1D41l•Cn-l<sn            ./ 6273•-A<lm~F-
YIJDO ~ RunnorS)'>lems


                                                                       -,~
                            SiUP .. -C,, ...    07'111=0-              20017-01                                     10«1-<:IIOrnlcol•sn      ,j 2DOS•-.. l'ayobloC\mRJ':ITT              :J00.00




                                                ---
                            !ll!IPmt.che<k      O"lr.!1120:20   •...                                                1D41l·Qi-145n            -I :!005·"'°"'o.""'"blo~                    lSC.00
                            eiol>m!.cheok       0&07120205002          20017-01                                     •=•encm....4572          ./ 21)05 · Jl«U. Poyablo CURRENT            200.00
                            BIUPml-c!iod<                              20017-01                                     1lH(J•CIIOmiool45n       ,/ 2005•A«t..i'oyQbroCURRENT                ::so.DO
                            B~P .. -Cho<ic      oar.!1120i05052        20017..01                                    10.,0-cn"""""1•sn        ,/ 20CS·Ao<lo.Po,..,.loC:UMENT              250;00




                                                                                                                                                                                                   P•goCofG
